

EXECUTION COPY


CUSIP NUMBER 01736GAB9



--------------------------------------------------------------------------------



U.S. $1,000,000,000
CREDIT AGREEMENT
Dated as of May 8, 2012,
Among
FIRSTENERGY TRANSMISSION, LLC,
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
and
TRANS-ALLEGHENY INTERSTATE LINE COMPANY,
as Borrowers,


THE BANKS NAMED HEREIN,
as Banks,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
THE FRONTING BANKS
PARTY HERETO FROM TIME TO TIME
as Fronting Banks



--------------------------------------------------------------------------------



PNC CAPITAL MARKETS LLC
J.P. MORGAN SECURITIES LLC
RBS SECURITIES INC.


CITIGROUP GLOBAL MARKETS INC.
COBANK, ACB
UNION BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

Joint Lead Arrangers


J.P. MORGAN SECURITIES LLC
THE ROYAL BANK OF SCOTLAND PLC
Syndication Agents
CITIBANK, N.A.
COBANK, ACB
UNION BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
Documentation Agents








--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Computation of Time Periods.
20
SECTION 1.03. Accounting Terms.
20
SECTION 1.04. Terms Generally.
20
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
21
SECTION 2.01. The Advances.
21
SECTION 2.02. Making the Advances.
21
SECTION 2.03. Letters of Credit.
22
SECTION 2.04. Fees.
30
SECTION 2.05. Adjustment of the Commitments; Borrower Sublimits.
31
SECTION 2.06. Repayment of Advances.
33
SECTION 2.07. Interest on Advances.
33
SECTION 2.08. Additional Interest on Advances.
33
SECTION 2.09. Interest Rate Determination.
34
SECTION 2.10. Conversion of Advances.
34
SECTION 2.11. Prepayments.
35
SECTION 2.12. Increased Costs.
36
SECTION 2.13. Illegality.
38
SECTION 2.14. Payments and Computations.
38
SECTION 2.15. Taxes.
40
SECTION 2.16. Sharing of Payments, Etc.
44
SECTION 2.17. Noteless Agreement; Evidence of Indebtedness.
44
SECTION 2.18. Extension of Termination Date.
45
SECTION 2.19. Several Obligations.
47
SECTION 2.20. Defaulting Lenders.
47
SECTION 2.21. Mitigation Obligations; Replacement of Lenders.
48
ARTICLE III CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
50
SECTION 3.01. Conditions Precedent to Initial Extension of Credit.
50
SECTION 3.02. Conditions Precedent to Each Extension of Credit.
52
ARTICLE IV REPRESENTATIONS AND WARRANTIES
53
SECTION 4.01. Representations and Warranties of the Borrowers.
53
ARTICLE V COVENANTS OF THE BORROWERS
55
SECTION 5.01. Affirmative Covenants of the Borrowers.
55
SECTION 5.02. Debt to Capitalization Ratio.
59
SECTION 5.03. Negative Covenants of the Borrowers.
59
ARTICLE VI EVENTS OF DEFAULT
62
SECTION 6.01. Events of Default.
62
ARTICLE VII THE ADMINISTRATIVE AGENT
65




--------------------------------------------------------------------------------



SECTION 7.01. Authorization and Action.
65
SECTION 7.02. Administrative Agent's Reliance, Etc.
65
SECTION 7.03. PNC and the Fronting Banks.
66
SECTION 7.04. Lender Credit Decision; No Other Duties.
66
SECTION 7.05. Indemnification.
66
SECTION 7.06. Successor Administrative Agent.
67
SECTION 7.07. Delegation of Duties.
67
ARTICLE VIII MISCELLANEOUS
68
SECTION 8.01. Amendments, Etc.
68
SECTION 8.02. Notices, Etc.
69
SECTION 8.03. Electronic Communications.
69
SECTION 8.04. No Waiver; Remedies.
71
SECTION 8.05. Costs and Expenses; Indemnification.
71
SECTION 8.06. Right of Set-off.
72
SECTION 8.07. Binding Effect.
73
SECTION 8.08. Assignments and Participations.
73
SECTION 8.09. Governing Law.
77
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.
77
SECTION 8.11. Severability.
78
SECTION 8.12. Entire Agreement.
78
SECTION 8.13. Execution in Counterparts.
78
SECTION 8.14. USA PATRIOT Act Notice.
78
SECTION 8.15. No Fiduciary Duty.
78






--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS


Schedule I    -    List of Commitments and Lending Offices
Schedule II    -    List of L/C Fronting Bank Commitments
Schedule III    -    Disclosure Documents


Exhibit A    -    Form of Assignment and Assumption
Exhibit B    -    Form of Note
Exhibit C    -    Form of Notice of Borrowing
Exhibit D    -    Form of Letter of Credit Request
Exhibit E
-    Form of Opinion of Gina K. Gunning, Associate General Counsel of FE

Exhibit F    -    Form of Opinion of Akin Gump Strauss Hauer & Feld LLP
Exhibit G
-     Form of Opinion of DLA Piper LLP (US), special Maryland counsel for
TrAILCo

Exhibit H
-    Form of Opinion of Hunton & Williams LLP, special Virginia counsel for
TrAILCo

Exhibit I    -    Form of Opinion of King & Spalding LLP
Exhibit J-1    -    Form of U.S. Tax Compliance Certificate (For Foreign Lenders
            That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-2    -    Form of U.S. Tax Compliance Certificate (For Foreign
Participants         That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-3    -    Form of U.S. Tax Compliance Certificate (For Foreign
Participants         That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-4    -    Form of U.S. Tax Compliance Certificate (For Foreign Lenders
            That Are Partnerships For U.S. Federal Income Tax Purposes)











--------------------------------------------------------------------------------



CREDIT AGREEMENT




CREDIT AGREEMENT, dated as of May 8, 2012, among FIRSTENERGY TRANSMISSION, LLC,
formerly known as Allegheny Energy Transmission, LLC (“FET”), AMERICAN
TRANSMISSION SYSTEMS, INCORPORATED (“ATSI”) and TRANS-ALLEGHENY INTERSTATE LINE
COMPANY (“TrAILCo”, and together with FET and ATSI, the “Borrowers”), the banks
and other financial institutions (the “Banks”) listed on the signature pages
hereof, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent (the
“Administrative Agent”) for the Lenders hereunder, and the fronting banks party
hereto from time to time.


PRELIMINARY STATEMENTS


(1)    The Borrowers have requested that the Lenders establish a five-year
unsecured revolving credit facility in the amount of $1,000,000,000 in favor of
the Borrowers, all of which may be used for general corporate purposes and
$225,000,000 of which may be used for the issuance of Letters of Credit.
(2)    Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested revolving credit facility in favor of the
Borrowers.
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS




SECTION 1.01.
Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Account Party” has the meaning set forth in Section 2.03(a).
“Additional Commitment Lender” has the meaning set forth in Section 2.18(d).
“Additional Lender” has the meaning set forth in Section 2.05(b).
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing





1



--------------------------------------------------------------------------------



pursuant to Section 2.01 and refers to an Alternate Base Rate Advance or a
Eurodollar Rate Advance, subject to Conversion pursuant to Section 2.09 or 2.10.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agent Parties” has the meaning set forth in Section 8.03(c).
“Agreement” means this Credit Agreement, as amended, modified and supplemented
from time to time.
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of (i) the rate of interest per annum announced
publicly by PNC from time to time, as its “prime rate”, (ii) the sum of 1/2 of
1% per annum plus the Federal Funds Rate in effect from time to time and (iii)
the Daily LIBOR Rate plus 1%.
“Alternate Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a).
“Anniversary Date” has the meaning set forth in Section 2.18(a).
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance made to any Borrower, the interest rate per annum set forth in the
relevant row of the table below, determined by reference to the Reference
Ratings for such Borrower from time to time in effect:





2



--------------------------------------------------------------------------------



BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances
1.125%
1.250%
1.500%
1.750%
2.000%
2.500%
Applicable Margin for Alternate Base Rate Advances
0.125%
0.250%
0.500%
0.750%
1.000%
1.500%

For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the Pricing Level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the Pricing Level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the Pricing Level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the Pricing Level.
“Approval” means (i) with respect to ATSI, the ATSI PUCO Order; (ii) with
respect to TrAILCo, the TrAILCo FERC Order, in each case as amended, extended,
supplemented, replaced or renewed from time to time to authorize the performance
by such Borrower of this Agreement and each other Loan Document to which it is,
or is to become, a party and the consummation by such Borrower of the
transactions contemplated hereby and thereby, including, without limitation, the
Borrowings hereunder.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.08), and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto or any other form approved by the
Administrative Agent (so long as such other form is not disadvantageous to any
Borrower in any way).
“ATSI” has the meaning set forth in the preamble hereto.
“ATSI PUCO Order” means the order of the PUCO, dated December 14, 2011, that
authorizes ATSI to obtain Extensions of Credit until December 31, 2012, as
amended,





3



--------------------------------------------------------------------------------



extended, supplemented, replaced or renewed from time to time.
“Authorized Officer” means, with respect to any notice, certificate or other
communication to be delivered by any Borrower hereunder, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of such Borrower, which officer shall have all necessary corporate or
limited liability company authorization to deliver such notice, certificate or
other communication.
“Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits. “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
“Bankruptcy Event” means, with respect to any Person, such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” has the meaning set forth in the preamble hereto.
“Beneficiary” means any Person designated by an Account Party to whom a Fronting
Bank is to make payment, or on whose order payment is to be made, under a Letter
of Credit.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Extension Notice Date” has the meaning set forth in Section 2.18(a).
“Borrower Sublimit” means, as to any Borrower, the amount set forth opposite
such Borrower’s name below, as modified from time to time pursuant to Section
2.05:





4



--------------------------------------------------------------------------------



Borrower
Borrower Sublimit
FET
$1,000,000,000
ATSI
$100,000,000
TrAILCo
$200,000,000

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or Converted pursuant
to Section 2.09 or 2.10.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day on which dealings
are carried on in the London interbank market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
introduced or adopted after the date of this Agreement, regardless of the date
enacted or adopted.
“Change of Control” has the meaning set forth in Section 6.01(i).
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.05(a) or increased pursuant to Section 2.05(b).
“Commitment Increase” has the meaning set forth in Section 2.05(b).
“Commodity Trading Obligations” means the obligations of any Person under any
commodity swap agreement, commodity future agreement, commodity option
agreement, commodity cap agreement, commodity floor agreement, commodity collar
agreement, commodity hedge agreement, commodity forward contract or derivative
transaction and





5



--------------------------------------------------------------------------------



any put, call or other agreement, arrangement or transaction, including natural
gas, power, emissions forward contracts, renewable energy credits, or any
combination of any such arrangements, agreements and/or transactions, employed
in the ordinary course of such Person’s business, including such Person’s energy
marketing, trading and asset optimization business. The term “commodity” shall
include electric energy and/or capacity, transmission rights, coal, petroleum,
natural gas, fuel transportation rights, emissions allowances, weather
derivatives and related products and by-products and ancillary services.
“Communications” has the meaning set forth in Section 8.03(a).
“Consolidated Debt” means, with respect to any Borrower at any date of
determination the aggregate Indebtedness of such Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
shall not include (i) Nonrecourse Indebtedness of such Borrower and any of its
Subsidiaries, (ii) obligations under leases that shall have been or should be,
in accordance with GAAP, recorded as operating leases in respect of which such
Borrower or any of its Consolidated Subsidiaries is liable as a lessee and
(iii) the aggregate principal amount of Trust Preferred Securities and Junior
Subordinated Deferred Interest Obligations not exceeding 15% of the Total
Capitalization of such Borrower and its Consolidated Subsidiaries (determined,
for purposes of such calculation, without regard to the amount of Trust
Preferred Securities and Junior Subordinated Deferred Interest Debt Obligations
outstanding of such Borrower); provided that the amount of any mandatory
principal amortization or defeasance of Trust Preferred Securities or Junior
Subordinated Deferred Interest Debt Obligations prior to the latest Termination
Date shall be included in this definition of Consolidated Debt.
“Consolidated Net Tangible Assets”  means, as of any date of determination, for
any Borrower and its Subsidiaries on a consolidated basis, the consolidated
total assets of such Borrower and its Subsidiaries calculated on a consolidated
basis as of such date, net of amortization and excluding therefrom goodwill,
patents, patent applications, permits, trademarks, trade  names, copyrights,
licenses, franchises, experimental expense, organizational expense, unamortized
debt discount and expense, the excess of cost of shares acquired over book value
of related assets, regulatory assets and such other assets that are  properly
classified as “intangible assets” in accordance with  GAAP. 
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with any Borrower and its Subsidiaries, are treated as a single
employer under Section 414(b), (c) or (m) or 414(o) of the Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances pursuant to
Section 2.09 or 2.10.





6



--------------------------------------------------------------------------------



“Credit Parties” has the meaning set forth in Section 8.15 hereto.
“Daily LIBOR Rate” means, for any day, the rate of interest published each
business day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one-month period (or, if no such rate is
published therein for any reason, then the Daily LIBOR Rate shall be the
eurodollar rate for a one month period as published on such day in another
publication reasonably determined by the Administrative Agent).
“Date of Issuance” means the date of issuance by a Fronting Bank of a Letter of
Credit under this Agreement.
“Debt to Capitalization Ratio” means, for any Borrower, the ratio of
Consolidated Debt of such Borrower to Total Capitalization of such Borrower.
“Defaulting Lender” means any Lender that (i) has failed, within three Business
Days of the date required to be funded or paid, to (A) fund any portion of its
Advances, (B) fund any portion of its participations in Letters of Credit or (C)
pay over to the Administrative Agent or any Fronting Bank any other amount
required to be paid by it hereunder, unless, in the case of clause (A) or (B)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (ii) has notified any Borrower, the
Administrative Agent or any Fronting Bank in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Administrative Agent or any Fronting Bank, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Advances and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s or such Fronting Bank’s (as
applicable) receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, or (iv) has become the subject
of a Bankruptcy Event.
“Disclosure Documents” means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2011, FE’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2012 and FE’s Current Reports on Form 8-K filed in 2012 prior to
the date hereof, (ii) with respect to any Borrower that is required to file
reports with the SEC pursuant to Section 13 or 15(d) of the Exchange Act, such
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2011 and
Current Reports on Form 8-K filed in 2012 prior to the date hereof, (iii) with
respect to any Borrower that is not required to file reports with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, such Borrower’s
consolidated balance sheets as of December 31, 2011, and the related
consolidated statements of income, retained earnings and cash flows for the
fiscal year then ended, certified by PricewaterhouseCoopers





7



--------------------------------------------------------------------------------



LLP or Deloitte & Touche LLP, as applicable, with, in each case, any
accompanying notes, all prepared in accordance with GAAP, and (iv) the matters
described in the portion of Schedule III hereto applicable to such Borrower as
indicated thereon.
“Dollars” and “$” each means lawful currency of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
“Drawing” means a drawing by a Beneficiary under any Letter of Credit.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.08(b), (v) and (vi) (subject to such consents, if any,
as may be required under Section 8.08(b)(iii)).


“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the interest rate per annum that appears
on Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates





8



--------------------------------------------------------------------------------



at which Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate that is quoted by another source selected by the
Administrative Agent that has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market (for purposes of this definition, an “Alternate Source”) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period as the London interbank offered rate for Dollars for an
amount comparable to such Borrowing and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)).
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(b).
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by a Borrower under Section 2.21(b)) or (B) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (iii)
Taxes attributable to such





9



--------------------------------------------------------------------------------



Recipient’s failure to comply with Section 2.15(g) and (iv) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Termination Date” has the meaning set forth in Section 2.18(a).
“Expiration Date” means, with respect to a Letter of Credit, its stated
expiration date.
“Extension of Credit” means the making of any Advance or the issuance, extension
or renewal, or any amendment that increases the Stated Amount, of a Letter of
Credit.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FE” means FirstEnergy Corp., an Ohio corporation.
“FE Credit Agreement” means the Credit Agreement, dated as of June 17, 2011,
among FE, ATSI, the other borrowers named therein, the financial institutions
from time to time party thereto as lenders, The Royal Bank of Scotland plc, as
administrative agent, and the fronting banks and swing line lenders party
thereto from time to time, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Federal Funds Rate” for any day means the rate per annum (based on a year of
360 days and actual days elapsed) that is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (an “Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided, however, that if such day is not a Business
Day, the “Federal Funds Rate” for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Rate changes,
the rate of interest with respect to any Advance that is determined at such time
on the basis of the Federal Funds Rate will change automatically without notice
to the Borrower, effective on the date of any such change.
“Fee Letters” means (i) the letter agreement, dated as of April 30, 2012, among
the Borrowers and PNC, (ii) the letter agreement, dated as of April 5, 2012,
among the Borrowers, PNC, PNC Capital Markets LLC, J.P. Morgan Securities LLC,
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc and RBS Securities
Inc., (iii) the letter agreement, dated as of April 18, 2012, among the
Borrowers, Citigroup Global Markets Inc., Co-Bank, ACB,





10



--------------------------------------------------------------------------------



Union Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., and (iv) each
Fronting Bank Fee Letter, in each case, as amended, modified or supplemented
from time to time.
“FERC” means the Federal Energy Regulatory Commission or successor organization.
“FET” has the meaning set forth in the preamble hereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fraction” means, for any Borrower at any time, a fraction, the numerator of
which shall be the Borrower Sublimit of such Borrower at such time, and the
denominator of which shall be (i) for purposes of Section 2.05(c), the amount of
the aggregate Commitments at such time and (ii) for all other purposes, the sum
of the Borrower Sublimits of all Borrowers at such time.
“Fronting Bank” means each Lender identified as a “Fronting Bank” on Schedule II
and any other Lender (in each case, acting directly or through an Affiliate)
that delivers an instrument in form and substance satisfactory to the Borrowers
and the Administrative Agent whereby such other Lender (or its Affiliate) agrees
to act as “Fronting Bank” hereunder and that specifies the maximum aggregate
Stated Amount of Letters of Credit that such other Lender (or its Affiliates)
will agree to issue hereunder.
“Fronting Bank Fee Letter” has the meaning set forth in Section 3.01(b).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.


“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
requirements the failure to comply with which will not affect the validity or
enforceability of any Loan Document or have a material adverse effect on the
transactions contemplated by any Loan Document or any material rights, power or
remedy of any Person thereunder or any other action in respect of any
Governmental Authority).
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the





11



--------------------------------------------------------------------------------



European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition. As used in this definition, the term “Target
Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly (i) acquires all or substantially all of
the assets or ongoing business of any other Person, whether through purchase of
assets, merger or otherwise, (ii) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of any such Person that have ordinary
voting power for the election of directors or (iii) otherwise acquires control
of more than a 50% ownership interest in any such Person.
“Increasing Lender” has the meaning set forth in Section 2.05(b).
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or services
other than trade accounts payable, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person upon which interest charges are customarily paid, (iv) all
obligations under leases that shall have been or should be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as
lessee, (v) withdrawal liability incurred under ERISA by such Person or any of
its affiliates to any Multiemployer Plan, (vi) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers acceptances, surety or other bonds and similar instruments, (vii) all
Indebtedness of others secured by a Lien on any asset of such Person, whether or
not such Indebtedness is assumed by such Person and (viii) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to above.
“Indemnified Person” has the meaning set forth in Section 8.05(c) hereto.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under





12



--------------------------------------------------------------------------------



any Loan Document and (ii) to the extent not otherwise described in (i), Other
Taxes.
“Interest Period” means, for each Eurodollar Rate Advance made to any Borrower
as part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by
such Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be, in the
case of any Eurodollar Rate Advance, one, two, three or six months, in each
case, as the applicable Borrower may select by notice to the Administrative
Agent pursuant to Section 2.02(a) or Section 2.10(a); provided, however, that:
(i)    no Borrower may select any Interest Period that ends after the latest
Termination Date;
(ii)    Interest Periods commencing on the same date for Advances made as part
of the same Borrowing shall be of the same duration;
(iii)    no more than ten different Interest Periods shall apply to outstanding
Eurodollar Rate Advances with respect to any Borrower on any date of
determination, and no more than 15 different Interest Periods shall apply to
outstanding Eurodollar Rate Advances with respect to all Borrowers on any date
of determination; and
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“IRS” means the United States Internal Revenue Service.
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of any Borrower or any of its Subsidiaries
(i) for which the maturity date is subsequent to the latest Termination Date and
(ii) that are fully subordinated in right of payment to the Indebtedness
hereunder.
“L/C Commitment Amount” means $225,000,000 as the same may be reduced
permanently from time to time pursuant to Section 2.05(a).
“L/C Fronting Bank Commitment” means, with respect to any Fronting Bank, the
aggregate Stated Amount of all Letters of Credit that such Fronting Bank agrees
to issue, as modified from time to time pursuant to an agreement signed by such
Fronting Bank. With respect to each Lender that is a Fronting Bank on the date
hereof, such Fronting Bank’s L/C Fronting Bank Commitment shall equal such
Fronting Bank’s “L/C Fronting Bank





13



--------------------------------------------------------------------------------



Commitment” listed on Schedule II, and (ii) with respect to any Lender that
becomes a Fronting Bank after the date hereof, such Lender’s L/C Fronting Bank
Commitment shall equal the amount agreed upon between the Borrowers and such
Lender at the time that such Lender becomes a Fronting Bank, in each case as
such L/C Fronting Bank Commitment may be modified in accordance with the terms
of this Agreement.
“Lender Extension Notice Date” has the meaning set forth in Section 2.18(b).
“Lenders” means the Banks listed on the signature pages hereof and each assignee
of a Bank or another Lender that shall become a party hereto pursuant to
Section 8.08.
“Letter of Credit” has the meaning set forth in Section 2.03(a).
“Letter of Credit Cash Cover” has the meaning set forth in Section 6.01.
“Letter of Credit Request” has the meaning set forth in Section 2.03(c).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, any Note and the Fee Letters.
“Majority Lenders” means, at any time prior to the latest Termination Date,
Lenders having in the aggregate more than 50% of the Commitments (without giving
effect to any termination in whole of the Commitments pursuant to Section 6.01)
and at any time on or after the latest Termination Date, Lenders having more
than 50% of the then aggregate Outstanding Credits of the Lenders; provided,
that for purposes hereof, no Borrower, nor any of its Affiliates, if a Lender,
shall be included in (i) the Lenders having such amount of the Commitments or
the Advances or (ii) determining the total amount of the Commitments or the
Outstanding Credits.
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
“Material Adverse Effect” means, with respect to any Borrower, (i) any material
adverse effect on the business, property, operations or financial condition of
such Borrower and its Consolidated Subsidiaries, taken as a whole, or (ii) any
material adverse effect on the validity or enforceability against such Borrower
of this Agreement or any Note.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001





14



--------------------------------------------------------------------------------



(a)(3) of ERISA to which any Borrower or any member of the Controlled Group is
or may reasonably be expected to have an obligation to make, contributions, or
with respect to which any Borrower may reasonably be expected to incur
liability.
“Nonconsenting Lender” has the meaning set forth in Section 2.18(b).
“Nonrecourse Indebtedness” means, with respect to any Borrower and its
Subsidiaries, (i) any Indebtedness that finances the acquisition, development,
construction or improvement of an asset in respect of which the Person to which
such Indebtedness is owed has no recourse whatsoever to such Borrower or any of
its Affiliates and (ii) any Indebtedness existing on the date of this Agreement
that finances the ownership or operation of an asset in respect of which the
Person to which such Indebtedness is owed has no recourse whatsoever to such
Borrower or any of its Affiliates, in each case of clauses (i) and (ii), other
than:
(A)
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

(B)
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

(C)
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.17 in the form of Exhibit B hereto.
“Notice of Borrowing” means a notice of a Borrowing pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit C.
“OECD” means the Organization for Economic Cooperation and Development.
“Organizational Documents” means, as applicable to any Person, the charter, code
of regulations, articles of incorporation, by-laws, certificate of formation,
operating agreement, certificate of partnership, limited liability company
agreement, operating





15



--------------------------------------------------------------------------------



agreement, partnership agreement, certificate of limited partnership, limited
partnership agreement or other constitutive documents of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).
“Outstanding Credits” means, on any date of determination, an amount equal to
(i) the aggregate principal amount of all Advances outstanding on such date plus
(ii) the aggregate undrawn amount of all issued Letters of Credit outstanding on
such date plus (iii) the aggregate amount of Reimbursement Obligations
outstanding on such date (excluding Reimbursement Obligations that, on such date
of determination, are repaid with the proceeds of Advances made in accordance
with Sections 2.03(f) and (g), to the extent the principal amount of such
Advances is included in the determination of the aggregate principal amount of
all outstanding Advances as provided in clause (i) of this definition). The
Outstanding Credits of a Lender on any date of determination shall be an amount
equal to the outstanding Advances made by such Lender plus the amount of such
Lender’s participation interest in outstanding Letters of Credit and
Reimbursement Obligations included in the definition of “Outstanding Credits”.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 8.08(d).
“Participant Register” has the meaning set forth in Section 8.08(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.
“Payment Date” means the date on which payment of a Drawing is made by a
Fronting Bank.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.





16



--------------------------------------------------------------------------------



“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.
“Permitted Obligations” mean (i) nonspeculative Hedging Obligations of any
Person and its subsidiaries arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the applicable obligations being hedged and
(ii) Commodity Trading Obligations. For the avoidance of doubt, such
transactions shall be considered nonspeculative if undertaken in conformance
with FE’s Corporate Risk Management Policy then in effect, as approved by FE’s
Audit Committee, together with the Approved Business Unit Risk Management
Policies referenced thereunder, including, but not limited to, the FES Commodity
Portfolio Risk Management Policy.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means, at any time, an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code, (i) that is (A) maintained by or contributed to by (or to
which there is or may be an obligation to contribute to by) any Borrower or any
member of the Controlled Group for employees of any Borrower or a member of the
Controlled Group, or (B) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions, and (ii) each such plan as to which any Borrower or a member of
the Controlled Group has within the preceding five plan years maintained,
contributed to or had an obligation to contribute to.
“Platform” has the meaning set forth in Section 8.03(b).
“PNC” has the meaning set forth in the preamble hereto.
“Pricing Level” of any Borrower means Level 1, Level 2, Level 3, Level 4, Level
5 or Level 6 on the grid contained in the definition of “Applicable Margin” and
the grid contained in Section 2.04, as determined for such Borrower in
accordance with such definition or Section 2.04, as applicable.
“PUCO” means The Public Utilities Commission of Ohio.
“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Lender
and (iii) any Fronting Bank.
“Reference Ratings” means, with respect to any Borrower, the ratings assigned by
S&P and Moody’s to the senior unsecured non-credit enhanced debt of such
Borrower;





17



--------------------------------------------------------------------------------



provided that, if there is no such rating, “Reference Ratings” shall mean the
ratings that are one level below the ratings assigned by S&P and Moody’s to the
senior secured debt of such Borrower. If FET has no Reference Ratings, then FET
will be deemed to have Reference Ratings that correspond to the Pricing Level
that is the average of the Pricing Levels of ATSI and TrAILCo (rounded to the
next Pricing Level that results in higher Applicable Margins or a higher
commitment fee rate, as applicable).
“Register” has the meaning set forth in Section 8.08(c).
“Reimbursement Obligation” means the obligation of each Borrower to reimburse a
Fronting Bank for any Drawing paid by such Fronting Bank pursuant to
Section 2.03(g).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Reimbursement Date” has the meaning set forth in Section 2.03(f)(i).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
“SEC” means the United States Securities and Exchange Commission.
“Significant Subsidiaries” means (i) with respect to FET, each of ATSI and
TrAILCo, and any successor to any of them, and (ii) with respect to any
Borrower, any significant subsidiary (as such term is defined in Regulation S-X
of the SEC (17 C.F.R. §210.1-02(w)), or any successor provision) of such
Borrower; excluding, in each case, AET PATH Company LLC and its Subsidiaries.
“Specified Date” has the meaning set forth in Section 2.18(c).
“Stated Amount” means the maximum amount available to be drawn by a Beneficiary
under a Letter of Credit.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 8, 2017, subject, for certain Lenders, to the
extension described in Section 2.18 hereof, or, in any case, the earlier date of
termination





18



--------------------------------------------------------------------------------



in whole of the Commitments pursuant to Section 2.05(a) or Section 6.01 hereof.
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 or 4042 of ERISA, or (iv) the institution of proceedings to
terminate a Plan by the PBGC, or (v) any other event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment by a court of competent jurisdiction of a trustee to administer, any
Plan.
“Total Capitalization” means, with respect to any Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of such
Borrower, (ii) the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) and other equity accounts (including retained earnings
and paid in capital but excluding accumulated other comprehensive income and
loss) of such Borrower and its Consolidated Subsidiaries, (iii) consolidated
equity of the preference stockholders of such Borrower and its Consolidated
Subsidiaries, and (iv) the aggregate principal amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations of such
Borrower and its Consolidated Subsidiaries.
“TrAILCo” has the meaning set forth in the preamble hereto.
“TrAILCo Credit Facility” means the $450,000,000 Credit Agreement, dated as of
January 25, 2010, as amended as of the date hereof, among TrAILCo, the lenders
named therein and BNP Paribas, as administrative agent.
“TrAILCo FERC Order” means the order of the FERC, dated July 28, 2010, that
authorizes TrAILCo to obtain Extensions of Credit until July 28, 2012, as
amended, extended, supplemented, replaced or renewed from time to time.
“Trust Preferred Securities” means any securities, however denominated, (i)
issued by any Borrower or any Consolidated Subsidiary of any Borrower, (ii) that
are not subject to mandatory redemption or the underlying securities, if any, of
which are not subject to mandatory redemption, (iii) that are perpetual or
mature no less than 30 years from the date of issuance, (iv) the indebtedness
issued in connection with which, including any guaranty, is subordinate in right
of payment to the unsecured and unsubordinated indebtedness of the issuer of
such indebtedness or guaranty, and (v) the terms of which permit the deferral of
the payment of interest or distributions thereon to a date occurring after the
latest Termination Date.
“Type” means the designation of a Borrowing or an Advance as a Eurodollar Rate
Borrowing or Advance or as an Alternate Base Rate Borrowing or Advance.





19



--------------------------------------------------------------------------------



“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.15(g)(ii)(B)(iii).
“Withholding Agent” means any Borrower and the Administrative Agent.
SECTION 1.02.
Computation of Time Periods.

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
SECTION 1.03.
Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g).
SECTION 1.04.
Terms Generally.

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provisions hereof, (iv) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.





20



--------------------------------------------------------------------------------



ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01.
The Advances.

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to each Borrower in Dollars only from time to time on any
Business Day during the period from the date hereof until the latest Termination
Date applicable to such Lender in an aggregate amount not to exceed at any time
outstanding the Available Commitment of such Lender. Each Borrowing shall be in
an aggregate amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Advances of the same Type and,
in the case of Eurodollar Rate Advances, having the same Interest Period made or
Converted on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Available Commitment, and
subject to the conditions set forth in Article III and the other terms and
conditions hereof, each Borrower may from time to time borrow, prepay pursuant
to Section 2.11 and reborrow under this Section 2.01; provided, that in no case
shall any Lender be required to make an Advance to a Borrower hereunder if
(i) the amount of such Advance would exceed such Lender’s Available Commitment,
(ii) the making of such Advance, together with the making of the other Advances
constituting part of the same Borrowing, would cause the total amount of all
Outstanding Credits to exceed the aggregate amount of the Commitments or (iii)
the amount of such Advance, together with all other Outstanding Credits for the
account of such Borrower, would exceed such Borrower’s Borrower Sublimit.
SECTION 2.02.
Making the Advances.

(a)    Each Borrowing shall be made on notice, given (i) in the case of a
Borrowing comprising Eurodollar Rate Advances, not later than 11:00 a.m. (New
York time) on the third Business Day (or, solely with respect to the Borrowing
comprising Eurodollar Rate Advances on the first Business Day after the date of
this Agreement, one Business Day) prior to the date of the proposed Borrowing,
and (ii) in the case of a Borrowing comprising Alternate Base Rate Advances, not
later than 11:00 a.m. (New York time) on the date of the proposed Borrowing, by
any Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each such Notice of Borrowing by a Borrower shall be by
facsimile, in substantially the form of Exhibit C hereto, specifying therein the
requested (A) date of such Borrowing, (B) Type of Advances to be made in
connection with such Borrowing, (C) aggregate amount of such Borrowing, (D) in
the case of a Borrowing comprising Eurodollar Rate Advances, the initial
Interest Period for each such Advance, which Borrowing shall be subject to the
limitations stated in the definition of “Interest Period” in Section 1.01, and
(E) the identity of the Borrower requesting such Borrowing. Each Borrower may
request that more than one Borrowing be made on any date. Each Lender shall,
before 1:00 p.m. (New York time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
its address referred to in Section 8.02, in same day funds, such Lender’s
Percentage of such Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to such
Borrower at the Administrative Agent’s





21



--------------------------------------------------------------------------------



aforesaid address.
(b)    Each Notice of Borrowing delivered by any Borrower shall be irrevocable
and binding on such Borrower. In the case of any Notice of Borrowing delivered
by any Borrower requesting Eurodollar Rate Advances, such Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by such Borrower to fulfill on or before the date
specified in such Notice of Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
(c)    Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Borrowing comprising Eurodollar Rate
Advances or (B) 12:00 noon (New York time) on the date of a Borrowing comprising
Alternate Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such Percentage of such Borrowing available to the Administrative
Agent, such Lender and such Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of such Borrower, the interest rate applicable at the time to
Advances made in connection with such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03.
Letters of Credit.

(a)    Agreement of Fronting Banks. Subject to the terms and conditions of this
Agreement, each Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of any Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and collectively, the
“Letters of Credit”) from and including the date hereof to the third Business
Day preceding the latest Termination Date applicable to such Fronting Bank, in
an aggregate Stated Amount at any time outstanding not to exceed such Fronting
Bank’s LC Fronting Bank Commitment, up to a





22



--------------------------------------------------------------------------------



maximum aggregate Stated Amount of all Letters of Credit at any one time
outstanding equal to the L/C Commitment Amount minus Reimbursement Obligations
outstanding at such time. Each Letter of Credit may be renewable (if so
requested by the applicable Borrower), shall have a Stated Amount not less than
$100,000 and shall have an Expiration Date of no later than the earlier of (x)
the third Business Day preceding the latest Termination Date applicable to the
Fronting Bank issuing such Letter of Credit and (y) the date occurring one year
after the Date of Issuance of such Letter of Credit; provided, however, that no
Fronting Bank will issue or amend a Letter of Credit if, immediately following
such issuance or amendment, (i) the Stated Amount of such Letter of Credit would
(A) exceed the Available Commitments or (B) when aggregated with (1) the Stated
Amounts of all other outstanding Letters of Credit and (2) the outstanding
Reimbursement Obligations, exceed the L/C Commitment Amount or (ii) the total
amount of all Outstanding Credits would exceed the aggregate amount of the
Commitments. Letters of Credit shall be denominated in Dollars only.
Notwithstanding that any Letter of Credit issued or outstanding hereunder may be
in support of any obligations of, or for the account of, a Subsidiary of a
Borrower, any Borrower that requests the issuance of any such Letter of Credit
in support of any obligations of, or for the account of, any of its Subsidiaries
shall be obligated to reimburse the applicable Fronting Bank for any and all
drawings under such Letter of Credit. Each Borrower that requests the issuance
of any such Letter of Credit hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries inures to such Borrower’s benefit and
that such Borrower’s business derives substantial benefits from the businesses
of such Subsidiary. No Fronting Bank shall be under any obligation to issue any
Letter of Credit if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Fronting Bank from issuing such Letter of Credit, (B) any law applicable to such
Fronting Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Fronting Bank
shall prohibit, or request that such Fronting Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Fronting Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Fronting Bank is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such Fronting Bank any unreimbursed loss, cost or expense that was
not applicable on the date hereof and that such Fronting Bank in good faith
deems material to it, (C) the issuance of such Letter of Credit would violate
one or more policies of such Fronting Bank or (D) such Fronting Bank is not
required to make any Extension of Credit in connection with a Letter of Credit
under Section 2.20(d).
(b)    Forms. Each Letter of Credit shall be in a form customarily used by the
Fronting Bank that is to issue such Letter of Credit or in such other form as
has been approved by such Fronting Bank. Unless otherwise agreed between the
applicable Fronting Bank and the applicable Borrower, each Letter of Credit
shall be subject either to the Uniform Customs and Practice for Documentary
Credits as most recently published by the International Chamber of Commerce at
the time such Letter of Credit is issued or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590), as determined
by the Fronting Bank issuing such Letter of Credit. At the time of issuance or
amendment, subject to the terms and conditions of this Agreement, the amount and
the terms and conditions of each Letter of Credit shall be subject to approval
by the applicable Fronting Bank and the applicable Borrower.





23



--------------------------------------------------------------------------------



(c)    Notice of Issuance; Application. The applicable Borrower shall give the
applicable Fronting Bank and the Administrative Agent written notice, or
telephonic notice confirmed in writing, in any case, at least two Business Days
(or such shorter period as such Fronting Bank may agree in its sole discretion)
prior to the requested Date of Issuance of a Letter of Credit, such notice to be
in substantially the form of Exhibit D hereto (a “Letter of Credit Request”).
Such Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by such Fronting Bank. Such
application forms shall indicate the identity of the Account Party and that such
Borrower is the “Applicant” or shall otherwise indicate that such Borrower is
the obligor in respect of any Letter of Credit to be issued thereunder. If the
terms or conditions of the application forms conflict with any provision of this
Agreement, the terms of this Agreement shall govern.
(d)    Issuance. Provided that the applicable Borrower has given the notice
prescribed by Section 2.03(c) and subject to the other terms and conditions of
this Agreement, including the satisfaction of the applicable conditions
precedent set forth in Article III, the applicable Fronting Bank shall issue the
requested Letter of Credit on the requested Date of Issuance as set forth in the
applicable Letter of Credit Request for the benefit of the stipulated
Beneficiary and shall deliver the original of such Letter of Credit to the
Beneficiary at the address specified in the notice. At the request of the
applicable Borrower, such Fronting Bank shall deliver a copy of each Letter of
Credit to such Borrower within a reasonable time after the Date of Issuance
thereof. Upon the request of such Borrower, such Fronting Bank shall deliver to
such Borrower a copy of any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof.
(e)    Notice of Drawing. Each Fronting Bank shall promptly notify the
applicable Borrower by telephone, facsimile or other telecommunication of any
Drawing under a Letter of Credit issued for the account of such Borrower by such
Fronting Bank.
(f)    Payments. Each Borrower hereby agrees to pay to each Fronting Bank, in
the manner provided in subsection (g) below:
(i)    on the date of receipt by such Borrower of notice of any Drawing pursuant
to a subsection (e) above, if such notice is received not later than 11:00 a.m.
(New York City time), or on the first Business Day following receipt of such
notice by such Borrower, if such notice is received later than 11:00 a.m. (New
York City time), an amount equal to the amount paid by such Fronting Bank in
connection with such Drawing (such date being the “Required Reimbursement
Date”); and
(ii)    if any Drawing shall be reimbursed to any Fronting Bank after 12:00 noon
(New York time) on the applicable Payment Date, interest on any and all amounts
required to be paid pursuant to clause (i) of this subsection (f) from and after
such Payment Date until payment in full, payable on demand, at the annual rate
of interest applicable to Alternate Base Rate Advances as in effect from time to
time, provided, however, that from and after the Required Reimbursement Date
with respect to such Drawing until payment in full, such interest rate shall be
increased by 2.00%.
(g)    Method of Reimbursement. Each Borrower shall reimburse each Fronting Bank





24



--------------------------------------------------------------------------------



for each Drawing under any Letter of Credit issued for the account of such
Borrower by such Fronting Bank pursuant to subsection (f) above in the following
manner:
(i)    such Borrower shall reimburse such Fronting Bank in the manner described
in subsection (f) above and Section 2.14; or
(ii)    if (A) such Borrower has not reimbursed such Fronting Bank pursuant to
paragraph (i) above, (B) the applicable conditions to Borrowing set forth in
Articles II and III have been fulfilled, and (C) the Available Commitments in
effect at such time exceed the amount of the Drawing to be reimbursed, such
Borrower may reimburse such Fronting Bank for such Drawing with the proceeds of
an Alternate Base Rate Advance or, if the conditions specified in the foregoing
clauses (A), (B) and (C) have been satisfied and a Notice of Borrowing
requesting a Eurodollar Rate Advance has been given in accordance with Section
2.02 three Business Days prior to the relevant Payment Date, with the proceeds
of a Eurodollar Rate Advance.
(h)    Nature of Fronting Banks’ Duties. In determining whether to honor any
Drawing under any Letter of Credit issued by any Fronting Bank, such Fronting
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit.
Each Borrower otherwise assumes all risks of the acts and omissions of, or
misuse of any Letter of Credit issued by any Fronting Bank for the account of
such Borrower by, the Beneficiary of such Letter of Credit. In furtherance and
not in limitation of the foregoing, but consistent with Applicable Law, no
Fronting Bank shall be responsible, absent gross negligence or willful
misconduct, (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of any drawing honored under a Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise, whether or not they be in
cipher; (iv) for errors in interpretation of technical terms; (v) for any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any such Letter of Credit, or the proceeds thereof;
(vi) for the misapplication by the Beneficiary of any such Letter of Credit or
of the proceeds of any drawing honored under such Letter of Credit; and
(vii) for any consequences arising from causes beyond the control of such
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
any of such Fronting Bank’s rights or powers hereunder. Not in limitation of the
foregoing, any action taken or omitted to be taken by any Fronting Bank under or
in connection with any Letter of Credit shall not create against such Fronting
Bank any liability to the Borrowers or any Lender, except for actions or
omissions resulting from the gross negligence or willful misconduct of such
Fronting Bank or any of its agents or representatives, and such Fronting Bank
shall not be required to take any action that exposes such Fronting Bank to
personal liability or that is contrary to this Agreement or Applicable Law.





25



--------------------------------------------------------------------------------



(i)    Obligations of Borrowers Absolute. The obligation of each Borrower to
reimburse each Fronting Bank for Drawings honored under the Letters of Credit
issued for the account of such Borrower by such Fronting Bank shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit;
(ii)    the existence of any claim, set-off, defense or other right that any
Borrower, any Account Party or any Affiliate of any Borrower or any Account
Party may have at any time against a Beneficiary or any transferee of any Letter
of Credit (or any Persons or entities for whom any such Beneficiary or
transferee may be acting), such Fronting Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;
(iii)    any draft, demand, certificate or any other documents presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v)    any non-application or misapplication by the Beneficiary of the proceeds
of any Drawing under a Letter of Credit; or
(vi)    the fact that an Event of Default or an Unmatured Default shall have
occurred and be continuing.
No payment made under this Section shall be deemed to be a waiver of any claim
any Borrower may have against any Fronting Bank or any other Person.
(j)    Participations by Lenders. By the issuance of a Letter of Credit and
without any further action on the part of any Fronting Bank or any Lender in
respect thereof, each Fronting Bank shall hereby be deemed to have granted to
each Lender, and each Lender shall hereby be deemed to have acquired from such
Fronting Bank, an undivided interest and participation in such Letter of Credit
(including any letter of credit issued by such Fronting Bank in substitution or
exchange for such Letter of Credit pursuant to the terms thereof) equal to such
Lender’s Percentage of the Stated Amount of such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to such Fronting Bank, in accordance with this subsection (j), such Lender’s
Percentage of each payment made by such Fronting Bank in respect of an
unreimbursed Drawing under a Letter of Credit. Such Fronting Bank shall notify
the Administrative Agent of the amount of such unreimbursed Drawing honored by
it not later than (x) 12:00 noon (New York time) on the date of payment of a
draft under a Letter of Credit, if such payment is made at or prior to 11:00
a.m. (New York time) on such day, and (y) the close of business (New York time)
on the date of payment of a draft under a Letter of Credit, if such payment is
made after 11:00 a.m. (New York





26



--------------------------------------------------------------------------------



time) on such day, and the Administrative Agent shall notify each Lender of the
date and amount of such unreimbursed Drawing under such Letter of Credit honored
by such Fronting Bank and the amount of such Lender’s Percentage therein no
later than (1) 1:00 p.m. (New York time) on such day, if such payment is made at
or prior to 11:00 a.m. (New York time) on such day, and (2) 11:00 a.m. (New York
time) on the next following Business Day, if such payment is made after 11:00
a.m. (New York time) on such day. Not later than 2:00 p.m. (New York time) on
the date of receipt of a notice of an unreimbursed Drawing by a Lender, such
Lender agrees to pay to such Fronting Bank an amount equal to the product of
(A) such Lender’s Percentage and (B) the amount of the payment made by such
Fronting Bank in respect of such unreimbursed Drawing.
If payment of the amount due pursuant to the preceding sentence from a Lender is
received by such Fronting Bank after the close of business on the date it is
due, such Lender agrees to pay to such Fronting Bank, in addition to (and along
with) its payment of the amount due pursuant to the preceding sentence, interest
on such amount at a rate per annum equal to (i) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Funds Rate, and (ii) for the period from and including
the second Business Day succeeding the date such payment is due to but excluding
the date on which such amount is paid in full, the Federal Funds Rate plus
2.00%.
(k)    Obligations of Lenders Absolute. Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in any Fronting Bank’s liability
in respect of the Letters of Credit and (ii) its obligation to make the payments
specified herein, and the right of each Fronting Bank to receive the same, in
the manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Event of Default or Unmatured Default; (B) any
other breach or default by any Borrower, the Administrative Agent or any Lender
hereunder; (C) any lack of validity or enforceability of any Letter of Credit or
any Loan Document; (D) the existence of any claim, setoff, defense or other
right that the Lender may have at any time against any Borrower, any other
Account Party, any Beneficiary, any Fronting Bank or any other Lender; (E) the
existence of any claim, setoff, defense or other right that any Borrower may
have at any time against any Beneficiary, any Fronting Bank, the Administrative
Agent, any Lender or any other Person, whether in connection with this Agreement
or any other documents contemplated hereby or any unrelated transactions; (F)
any amendment or waiver of, or consent to any departure from, all or any of the
Letters of Credit or this Agreement; (G) any statement or any document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (H) payment by any Fronting Bank under any Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit, so long as such payment is not the consequence
of such Fronting Bank’s gross negligence or willful misconduct in determining
whether documents presented under a Letter of Credit comply with the terms
thereof; (I) the occurrence of the Termination Date; or (J) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. Nothing herein shall prevent the assertion by any Lender of a claim
by separate suit or compulsory counterclaim, nor shall any payment made by a
Lender under Section 2.03 hereof be deemed to be a waiver of any claim that a
Lender may have against any Fronting Bank or any other Person.





27



--------------------------------------------------------------------------------



(l)    Proceeds of Reimbursements. Upon receipt of a payment from a Borrower
pursuant to subsection (f) hereof, the applicable Fronting Bank shall promptly
transfer to each Lender that has funded its participation in the applicable
Drawing pursuant to subsection (j) above, such Lender’s pro rata share
(determined in accordance with such Lender’s Percentage) of such payment. All
payments due to the Lenders from any Fronting Bank pursuant to this subsection
(l) shall be made to the Lenders if, as, and, to the extent possible, when such
Fronting Bank receives payments in respect of Drawings under the Letters of
Credit pursuant to subsection (f) hereof, and in the same funds in which such
amounts are received; provided that if any Lender to which such Fronting Bank is
required to transfer any such payment (or any portion thereof) pursuant to this
subsection (l) does not receive such payment (or portion thereof) prior to (i)
the close of business on the Business Day on which such Fronting Bank received
such payment from such Borrower, if such Fronting Bank received such payment
prior to 1:00 p.m. (New York time) on such day, or (ii) 1:00 p.m. (New York
time) on the Business Day next succeeding the Business Day on which such
Fronting Bank received such payment from the Borrower, if such Fronting Bank
received such payment after 1:00 p.m. (New York time) on such day, such Fronting
Bank agrees to pay to such Lender, along with its payment of the portion of such
payment due to such Lender, interest on such amount at a rate per annum equal to
(A) for the period from and including the Business Day when such payment was
required to be made to the Lenders to but excluding the second succeeding
Business Day, the Federal Funds Rate and (B) for the period from and including
the second Business Day succeeding the Business Day when such payment was
required to be made to the Lenders to but excluding the date on which such
amount is paid in full, the Federal Funds Rate plus 2.00%.
(m)    Concerning the Fronting Banks. Each Fronting Bank will exercise and give
the same care and attention to the Letters of Credit issued by it as it gives to
its other letters of credit and similar obligations, and each Lender agrees that
each Fronting Bank’s sole liability to such Lender shall be (i) to distribute
promptly, as and when received by such Fronting Bank, and in accordance with the
provisions of subsection (l) above, such Lender’s Percentage of any payments to
such Fronting Bank by the Borrowers pursuant to subsection (f) above in respect
of Drawings under the Letters of Credit issued by such Fronting Bank, (ii) to
exercise or refrain from exercising any right or to take or to refrain from
taking any action under this Agreement or any Letter of Credit issued by such
Fronting Bank as may be directed in writing by the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or the
Administrative Agent acting at the direction and on behalf of the Majority
Lenders (or, when expressly required by the terms of this Agreement, all of the
Lenders), except to the extent required by the terms hereof or thereof or by
Applicable Law, and (iii) as otherwise expressly set forth in this Section 2.03.
No Fronting Bank shall be liable for any action taken or omitted at the request
or with approval of the Majority Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or of the Administrative Agent
acting on behalf of the Majority Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or for the nonperformance of the
obligations of any other party under this Agreement, any Letter of Credit or any
other document contemplated hereby or thereby. Without in any way limiting any
of the foregoing, each Fronting Bank may rely upon the advice of counsel
concerning legal matters and upon any written communication or any telephone
conversation that it believes to be genuine or to have been signed, sent or made
by the proper Person and shall not be required to make any inquiry concerning
the performance by any Borrower, any Beneficiary or any other Person of any of
their respective obligations and liabilities





28



--------------------------------------------------------------------------------



under or in respect of this Agreement, any Letter of Credit or any other
documents contemplated hereby or thereby. No Fronting Bank shall have any
obligation to make any claim, or assert any Lien, upon any property held by such
Fronting Bank or assert any offset thereagainst in satisfaction of all or any
part of the obligations of the Borrowers hereunder; provided that each Fronting
Bank shall, if so directed by the Majority Lenders or the Administrative Agent
acting on behalf of and with the consent of the Majority Lenders, have an
obligation to make a claim, or assert a Lien, upon property held by such
Fronting Bank in connection with this Agreement, or assert an offset
thereagainst.
Each Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrowers or any of their Affiliates, or any other Person, and receive
payment on such loans or extensions of credit and otherwise act with respect
thereto freely and without accountability in the same manner as if it were not a
Fronting Bank hereunder.
Each Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrowers or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.
(n)    Indemnification of Fronting Banks by Lenders. To the extent that any
Fronting Bank is not reimbursed and indemnified by the Borrowers under Section
8.05 hereof, each Lender agrees to reimburse and indemnify such Fronting Bank on
demand, pro rata in accordance with such Lender’s Percentage, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against such Fronting
Bank, in any way relating to or arising out of this Agreement, any Letter of
Credit or any other document contemplated hereby or thereby, or any action taken
or omitted by such Fronting Bank under or in connection with this Agreement, any
Letter of Credit or any other document contemplated hereby or thereby; provided,
however, that such Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Fronting Bank’s gross
negligence or willful misconduct; and provided further, however, that such
Lender shall not be liable to such Fronting Bank or any other Lender for the
failure of any Borrower to reimburse such Fronting Bank for any drawing made
under a Letter of Credit issued for the account of such Borrower with respect to
which such Lender has paid such Fronting Bank such Lender’s pro rata share
(determined in accordance with such Lender’s Percentage), or for such Borrower’s
failure to pay interest thereon. Each Lender’s obligations under this subsection
(n) shall survive the payment in full of all amounts payable by such Lender
under subsection (j) above, and the termination of this Agreement and the
Letters of Credit. Nothing in this subsection (n) is intended to limit any
Lender’s reimbursement obligation contained in subsection (j) above.





29



--------------------------------------------------------------------------------



(o)    Representations of Lenders. As between any Fronting Bank and the Lenders,
by its execution and delivery of this Agreement each Lender hereby represents
and warrants solely to such Fronting Bank that (i) it is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
formation, and has full corporate power, authority and legal right to execute,
deliver and perform its obligations to such Fronting Bank under this Agreement;
and (ii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with the terms hereof, except as such
enforceability may be limited by applicable bank organization, moratorium,
conservatorship or other laws now or hereafter in effect affecting the
enforcement of creditors rights in general and the rights of creditors of banks,
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).
(p)    Successor Fronting Bank. Any Fronting Bank may resign at any time by
giving written notice thereof to the Lenders, the other Fronting Banks and the
Borrowers, as long as such Fronting Bank has no Letters of Credit outstanding
under this Agreement. Upon such resignation, the Borrowers may designate one or
more Lenders as Fronting Banks to replace the retiring Fronting Bank. If a
Fronting Bank has any Letters of Credit outstanding under this Agreement and
delivers a written notice of its intent to resign to the Lenders, the other
Fronting Banks and the Borrowers, such Fronting Bank shall continue to honor its
obligations under this Agreement, but shall have no obligation to issue any new
Letter of Credit. Upon receipt of such notice of intent to resign, the Borrowers
and such Fronting Bank may agree to replace or terminate the outstanding Letters
of Credit issued by such Fronting Bank and to designate one or more Lenders as
Fronting Banks to replace such Fronting Bank.
SECTION 2.04.
Fees.

(a)    FET agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee on the amount of such Lender’s Available Commitment at
such time from the date hereof in the case of each Bank and from the effective
date specified in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date applicable to
such Lender, payable on the last day of each March, June, September and
December during such period, and on such Termination Date, at the rate per annum
set forth below determined by reference to the Reference Ratings of FET from
time to time in effect:
BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Commitment Fee
0.125%
0.175%
0.225%
0.275%
0.350%
0.500%



For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P





30



--------------------------------------------------------------------------------



and Moody’s and the higher of such Reference Ratings falls in Level 1, Level 2,
Level 3, Level 4 or Level 5, then the higher Reference Rating will be used to
determine the Pricing Level, and (ii) there is a difference of more than one
level in Reference Ratings of S&P and Moody’s, the Reference Rating that is one
level above the lower of such Reference Ratings will be used to determine the
Pricing Level, unless the lower of such Reference Ratings falls in Level 6, in
which case the lower of such Reference Ratings will be used to determine the
Pricing Level. If there exists only one Reference Rating, such Reference Rating
will be used to determine the Pricing Level.
(b)    Each Borrower agrees to pay the fees payable by such Borrower in such
amounts and payable on such terms as set forth in the Fee Letters.
(c)    Each Borrower agrees to pay to the Administrative Agent, for the account
of the Lenders, a fee in an amount equal to the then Applicable Margin for
Eurodollar Rate Advances for such Borrower multiplied by the Stated Amount of
each Letter of Credit issued for the account of such Borrower, in each case for
the number of days that such Letter of Credit is issued and outstanding, payable
quarterly in arrears on the last day of each March, June, September and December
and on the date such Letter of Credit expires.
SECTION 2.05.
Adjustment of the Commitments; Borrower Sublimits.

(a)    Commitment Reduction. The Borrowers shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or, upon same day notice, from time to time to permanently reduce ratably in
part the unused portion of the Commitments; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or in an integral multiple of
$1,000,000 in excess thereof; provided, further, that the Commitments may not be
reduced to an amount that is less than the aggregate Stated Amount of
outstanding Letters of Credit. Subject to the foregoing, any reduction of the
Commitments to an amount below $225,000,000 shall also result in a reduction of
the L/C Commitment Amount to the extent of such deficit (with automatic
reductions in the amount of each L/C Fronting Bank Commitment ratably in
proportion to the amount of such reduction of the L/C Commitment Amount). Each
such notice of termination or reduction shall be irrevocable; provided, further,
that, if, after giving effect to any reduction of the Commitments, any Borrower
Sublimit exceeds the amount of the aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. Without limiting subsection
(b) below, any Commitment reduced or terminated pursuant to this subsection (a)
may not be reinstated.
(b)    Commitment Increase. 1. On any date prior to the Termination Date, but no
more than once in each calendar year, the Borrowers may increase the aggregate
amount of the Commitments by an amount not less than $50,000,000 and up to an
aggregate amount for all such increases not more than the sum of the aggregate
amount of the Commitments on the date of such request plus $500,000,000 (any
such increase, a “Commitment Increase”) by designating one or more of the
existing Lenders or one or more Affiliates thereof (each of which, in its sole
discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more other Persons that at the time agree, in the
case of any existing Lender, to increase its Commitment (an “Increasing Lender”)
and, in the case of any other Person or an Affiliate of a





31



--------------------------------------------------------------------------------



Lender (an “Additional Lender”), to become a party to this Agreement; provided
that (i) each Additional Lender shall be acceptable to the Administrative Agent,
and each Increasing Lender and each Additional Lender shall be acceptable to the
Fronting Banks, (ii) the allocations of the Commitment Increase among the
Increasing Lenders shall be based on the ratio of each Increasing Lender’s
proposed Commitment amount after giving effect to such Commitment Increase to
the aggregate amount of all Increasing Lenders’ proposed Commitment amounts
after giving effect to such Commitment Increase, and (iii) the amount of the
Commitment of each Additional Lender shall not be less than $5,000,000. The sum
of the increases in the Commitments of the Increasing Lenders pursuant to this
subsection (b) plus the Commitments of the Additional Lenders upon giving effect
to the Commitment Increase shall not exceed the amount of the Commitment
Increase. The Borrowers shall provide prompt notice of any proposed Commitment
Increase pursuant to this Section 2.05(b) to the Administrative Agent, which
shall promptly provide a copy of such notice to the Lenders and the Fronting
Banks.
(i)    Any Commitment Increase shall become effective upon (A) the receipt by
the Administrative Agent of an agreement in form and substance satisfactory to
the Administrative Agent signed by each Borrower, each Increasing Lender and
each Additional Lender, setting forth the new Commitment of each such Lender and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof binding upon
each Lender, (B) the funding by each Lender of the Advance(s) to be made by each
such Lender described in paragraph (iii) below, (C) receipt by the
Administrative Agent of a certificate (the statements contained in which shall
be true) of an Authorized Officer of each Borrower stating that both before and
after giving effect to such Commitment Increase (1) no Event of Default has
occurred and is continuing and (2) all representations and warranties made by
such Borrower in this Agreement are true and correct in all material respects
and (D) receipt by the Administrative Agent of a certificate of the Secretary or
an Assistant Secretary of FET and each other Borrower, if any, electing to
increase its Borrower Sublimit in connection with such Commitment Increase
certifying, with respect to itself, that attached thereto are true and correct
copies of (1) the resolutions of the Board of Directors (or appropriate
committee thereof) of FET and such other Borrower electing to increase its
Borrower Sublimit in connection with such Commitment Increase, approving, in the
case of FET, such Commitment Increase and, in the case of such other Borrower,
such increase in its Borrower Sublimit and (2) all governmental and regulatory
authorizations and approvals required to be obtained by FET and such other
Borrower for such Commitment Increase or increase in the applicable Borrower
Sublimit, as the case may be.
(ii)    Upon the effective date of any Commitment Increase, the Borrowers shall
prepay the outstanding Advances (if any) in full, and shall simultaneously make
new Advances hereunder in an amount equal to such prepayment, so that, after
giving effect thereto, the Advances are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase). Prepayments made under this paragraph (iii) shall not be
subject to the notice requirements of Section 2.11.
(iii)    Notwithstanding any provision contained herein to the contrary, from
and





32



--------------------------------------------------------------------------------



after the date of any Commitment Increase and the making of any Advances on such
date pursuant to paragraph (iii) above, all calculations and payments of the
commitment fee, Letter of Credit fees and interest on the Advances shall take
into account the actual Commitment of each Lender and the principal amount
outstanding of each Advance made by such Lender during the relevant period of
time.
(c)    Borrower Sublimit Increase. In connection with any Commitment Increase,
each Borrower may increase its Borrower Sublimit by an amount equal to its
Fraction (calculated as of the date hereof) of such Commitment Increase by
delivering a notice to the Administrative Agent requesting such increase. In
addition, at any other time (but no more than twice in any calendar year), any
Borrower may, with the consent of the Majority Lenders and each Fronting Bank,
increase the amount of its Borrower Sublimit to a specific amount not greater
than the amount of the aggregate Commitments at such time.
SECTION 2.06.
Repayment of Advances.

Each Borrower agrees to repay the principal amount of each Advance made by each
Lender to such Borrower no later than the earlier of (i) 364 days after the date
such Advance is made and (ii) the latest Termination Date applicable to such
Lender; provided, however, that if any Borrower shall deliver to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent (including, without limitation, certified copies of governmental approvals
and legal opinions) that such Borrower is authorized under Applicable Law to
incur Indebtedness hereunder maturing more than 364 days after the date of
incurrence of such Indebtedness, such Borrower shall repay each Advance made to
it by a Lender no later than the latest Termination Date applicable to such
Lender.
SECTION 2.07.
Interest on Advances.

Each Borrower agrees to pay interest on the unpaid principal amount of each
Advance made by each Lender to such Borrower from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum,
subject to Section 2.14(f):
(a)    Alternate Base Rate Advances. If such Advance is an Alternate Base Rate
Advance, a rate per annum equal at all times to the Alternate Base Rate in
effect from time to time plus the Applicable Margin for such Alternate Base Rate
Advance in effect from time to time, payable quarterly in arrears on the last
day of each March, June, September and December, on the Termination Date and on
the date such Alternate Base Rate Advance shall be Converted or be paid in full
and as provided in Section 2.11; and
(b)    Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin for such Eurodollar Rate Advance in effect from time to time, payable on
the last day of each Interest Period for such Eurodollar Rate Advance (and, in
the case of any Interest Period of six months, on the last day of the third
month of such Interest Period), on the Termination Date and on the date such
Eurodollar Rate Advance shall be Converted or be paid in full and as provided in
Section 2.11.





33



--------------------------------------------------------------------------------



SECTION 2.08.
Additional Interest on Advances.

Each Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance made by such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided, that no Lender shall be entitled to demand additional
interest under this Section 2.08 more than 90 days following the last day of the
Interest Period in respect of which such demand is made; provided further,
however, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such additional interest to the extent that such
additional interest relates to the retroactive application by the Board of
Governors of the Federal Reserve System of any regulation described above if
such demand is made within 90 days after the implementation of such retroactive
regulation. Such additional interest shall be determined by such Lender and
notified to the applicable Borrower through the Administrative Agent, and such
determination shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.09.
Interest Rate Determination.

(a)    The Administrative Agent shall give prompt notice to the applicable
Borrower and the Lenders of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.07(a) or (b).
(b)    If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Advances, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate or (iii) the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Majority Lenders of making or funding their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrowers and the Lenders, whereupon
(i)    each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into an Alternate Base Rate
Advance, and
(ii)    the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.





34



--------------------------------------------------------------------------------



(c)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period thereofor, Convert into a Base Rate Advance, and the
obligation of the Lenders to make or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.10.
Conversion of Advances.

(a)    Voluntary. Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day prior to the date of any proposed Conversion into Eurodollar Rate
Advances, and on the date of any proposed Conversion into Alternate Base Rate
Advances, and subject to the provisions of Sections 2.09 and 2.13, Convert all
Advances of one Type made to such Borrower in connection with the same Borrowing
into Advances of another Type or Types or Advances of the same Type having the
same or a new Interest Period; provided, however, that any Conversion of, or
with respect to, any Eurodollar Rate Advances into Advances of another Type or
Advances of the same Type having the same or new Interest Periods, shall be made
on, and only on, the last day of an Interest Period for such Eurodollar Rate
Advances, unless the applicable Borrower shall also reimburse the Lenders in
respect thereof pursuant to Section 8.05(b) on the date of such Conversion. Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into, or with respect to, Eurodollar Rate Advances,
the duration of the Interest Period for each such resulting Advance.
(b)    Mandatory. If any Borrower shall fail to select the Type of any Advance
or the duration of any Interest Period for any Borrowing comprising Eurodollar
Rate Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.10(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion shall not occur as a result of the circumstances described in
subsection (c) below, the Administrative Agent will forthwith so notify such
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Alternate Base Rate
Advances.
(c)    Failure to Convert. Each notice of Conversion given by any Borrower
pursuant to subsection (a) above shall be irrevocable and binding on such
Borrower. In the case of any Borrowing that is to comprise Eurodollar Rate
Advances upon Conversion, the Borrower agrees to indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure of
such Conversion to occur pursuant to the provisions of Section 2.09(c),
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund such Eurodollar Rate Advances upon such Conversion, when such
Conversion does not occur. Each Borrower’s obligations under this subsection (c)
shall survive the repayment of all other amounts owing by such Borrower to the
Lenders and the Administrative Agent under this Agreement and any Note and the
termination of the Commitments.
SECTION 2.11.
Prepayments.






35



--------------------------------------------------------------------------------



(a)    Optional. Any Borrower may at any time prepay the outstanding principal
amounts of the Advances made to such Borrower as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, upon notice thereof given to the
Administrative Agent by such Borrower not later than 11:00 a.m. (New York time)
(i) on the date of any such prepayment in the case of Alternate Base Rate
Advances and (ii) on the second Business Day prior to any such prepayment in the
case of Eurodollar Rate Advances; provided, however, that (x) each partial
prepayment of any Borrowing shall be in an aggregate principal amount not less
than $5,000,000 and (y) in the case of any such prepayment of a Eurodollar Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.05(b) on the date of such prepayment.
(b)    Mandatory. (i) If and to the extent that the Outstanding Credits on any
date hereunder shall exceed the aggregate amount of the Commitments hereunder on
such date, each Borrower agrees to (A) prepay on such date a principal amount of
Advances and/or (B) pay to the Administrative Agent an amount in immediately
available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding at
such time, which prepayment under clause (A) and payment under clause (B) shall,
when taken together result in the amount of Outstanding Credits minus the amount
paid to the Administrative Agent pursuant to clause (B) being less than or equal
to the aggregate amount of the Commitments hereunder on such date.
(ii)    If at any time the Outstanding Credits with respect to a Borrower on any
date hereunder shall exceed the Borrower Sublimit for such Borrower, such
Borrower agrees to (A) prepay on such date Advances in a principal amount equal
to such excess and/or (B) pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding to
such Borrower at such time, which prepayment under clause (A) and payment under
clause (B) shall, when taken together, result in the amount of Outstanding
Credits minus the amount paid to the Administrative Agent pursuant to clause (B)
being less than or equal to the aggregate amount of the applicable Borrower
Sublimit hereunder on such date.
Any prepayment of Advances shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and, in the case of any such
prepayment of Eurodollar Rate Advances, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.05(b).
SECTION 2.12.
Increased Costs.

(a)    If, due to any Change in Law, there shall be any increase in the cost
(other than in respect of Taxes, which are addressed exclusively in Section
2.15) to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or any increase in the cost to





36



--------------------------------------------------------------------------------



any Fronting Bank or any Lender of issuing, maintaining or participating in
Letters of Credit, other than, in each case, relating to Taxes, then each
Borrower shall from time to time, upon demand by such Lender or such Fronting
Bank (as the case may be) (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or such
Fronting Bank (as the case may be) additional amounts sufficient to compensate
such Lender or such Fronting Bank (as the case may be) for such increased cost.
A certificate as to the amount of such increased cost and the basis therefor,
submitted to each Borrower and the Administrative Agent by such Lender or such
Fronting Bank (as the case may be), shall constitute such demand and shall be
conclusive and binding for all purposes, absent manifest error.
(b)    If any Lender or any Fronting Bank determines that any Change in Law
affects or would affect the amount of capital or liquidity required or expected
to be maintained by such Lender or such Fronting Bank (as the case may be) or
any corporation controlling such Lender or such Fronting Bank (as the case may
be) and that the amount of such capital is increased by or based upon the
existence of (i) such Lender’s commitment to lend or participate in Letters of
Credit hereunder and other commitments of this type or (ii) the Advances made by
such Lender or (iii) the participations in Letters of Credit acquired by such
Lender or (iv) in the case of any Fronting Bank, such Fronting Bank’s commitment
to issue, maintain and honor drawings under Letters of Credit hereunder, or
(v) the honoring of Letters of Credit by any Fronting Bank hereunder, then, upon
demand by such Lender or such Fronting Bank (as the case may be) (with a copy of
such demand to the Administrative Agent), each Borrower shall immediately pay to
the Administrative Agent for the account of such Lender or such Fronting Bank
(as the case may be), from time to time as specified by such Lender or such
Fronting Bank (as the case may be), additional amounts sufficient to compensate
such Lender, such Fronting Bank or such corporation in the light of such
circumstances, to the extent that such Lender or such Fronting Bank (as the case
may be) determines such increase in capital to be allocable to (i) in the case
of such Lender, the existence of such Lender’s commitment to lend hereunder or
the Advances made by such Lender or (ii)  the participations in Letters of
Credit acquired by such Lender or (iii) in the case of any Fronting Bank, such
Fronting Bank’s Commitment to issue, maintain and honor drawings under Letters
of Credit hereunder, or (iv) the honoring of Letters of Credit by any Fronting
Bank hereunder. A certificate as to such amounts submitted to each Borrower and
the Administrative Agent by such Lender or such Fronting Bank (as the case may
be) shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Each Borrower shall be liable for its pro rata share of each payment to
be made by the Borrowers under subsections (a) and (b) of this Section 2.12,
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent, which approval
shall not be unreasonably withheld) to be directly attributable to Advances made
to a specific Borrower, then only such Borrower shall be liable for such
payments.
(d)    Failure or delay on the part of any Lender or Fronting Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Fronting Bank’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a





37



--------------------------------------------------------------------------------



Lender or Fronting Bank pursuant to this Section for any increased costs or
additional amounts incurred more than 180 days prior to the date that such
Lender or Fronting Bank notifies the Borrowers of such Lender’s or Fronting
Bank’s intention to claim such compensation (except that, if such Change in Law
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Each Borrower’s obligations under this Section 2.12 shall survive (x) the
repayment of all amounts owing to the Lenders, the Fronting Banks and the
Administrative Agent under this Agreement and any Note, (y) the termination of
the Commitments, the commitment of the Fronting Banks hereunder and any Letters
of Credit and (z) the termination of this Agreement, in each case to the extent
such obligations were incurred prior to such repayment and termination.
SECTION 2.13.
Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrowers shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Borrowers, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.10 or (B) the Administrative Agent notifies the Borrowers that the
circumstances causing such prepayment no longer exist.
SECTION 2.14.
Payments and Computations.

(a)    Each Borrower shall make each payment hereunder and under any Note not
later than 12:00 noon (New York time) on the day when due in Dollars to the
Administrative Agent or, with respect to payments made in respect of
Reimbursement Obligations, to the applicable Fronting Bank, at its address
referred to in Section 8.02 in same day funds, without set-off, counterclaim or
defense and any such payment to the Administrative Agent or any Fronting Bank
(as the case may be) shall constitute payment by such Borrower hereunder or
under any Note, as the case may be, for all purposes, and upon such payment the
Lenders shall look solely to the Administrative Agent or such Fronting Bank (as
the case may be) for their respective interests in such payment. The
Administrative Agent or such Fronting Bank (as the case may be) will promptly
after any such payment cause to be distributed like funds relating to the
payment of principal or interest or commitment fees or Reimbursement Obligations
ratably (other than amounts payable pursuant to Section 2.02(c), 2.08, 2.10(c),
2.12, 2.15, 2.18, 2.20 or 8.05(b)) (according to the Lenders’ respective
Commitments) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for





38



--------------------------------------------------------------------------------



the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.08(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent and each
Fronting Bank shall make all payments hereunder and under any Note in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    Each Borrower hereby authorizes each Lender and each Fronting Bank, if
and to the extent payment owed to such Lender or such Fronting Bank (as the case
may be) is not made by such Borrower to the Administrative Agent or such
Fronting Bank (as the case may be) when due hereunder or under any Note held by
such Lender, to charge from time to time against any or all of such Borrower’s
accounts (other than any payroll account maintained by such Borrower with such
Lender or such Fronting Bank (as the case may be) if and to the extent that such
Lender or such Fronting Bank (as the case may be) shall have expressly waived
its set-off rights in writing in respect of such payroll account) with such
Lender or such Fronting Bank (as the case may be) any amount so due.
(c)    All computations of interest based on the Alternate Base Rate (based upon
PNC’s “prime rate”) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of commitment
fees, fronting fees, the fees described in Section 2.04(c) and of interest based
on the Alternate Base Rate (based upon the Federal Funds Rate or upon clause
(iii) of the definition of Alternate Base Rate), the Eurodollar Rate or the
Federal Funds Rate shall be made by the Administrative Agent, and all
computations of interest pursuant to Section 2.08 shall be made by a Lender, on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such commitment fees or interest are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.08, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(d)    Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that each Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that a
Borrower shall not have so





39



--------------------------------------------------------------------------------



made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.
(f)    The principal amount of any Advance (or any portion thereof) payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate otherwise applicable to such
Advance plus 2% per annum, payable upon demand. Any other amount payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate of interest applicable to
Alternate Base Rate Advances plus 2% per annum, payable upon demand.
(g)    To the extent that any payment by or on behalf of a Borrower is made to
the Administrative Agent, any Fronting Bank or any Lender, or the Administrative
Agent, any Fronting Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Fronting Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and each Fronting Bank severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Fronting Banks under
clause (ii) of the preceding sentence shall survive the payment in full of any
amounts hereunder and the termination of this Agreement.
SECTION 2.15.
Taxes.

(a)    Fronting Bank. For purposes of this Section 2.15, the term “Lender”
includes any Fronting Bank.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such





40



--------------------------------------------------------------------------------



Tax is an Indemnified Tax, then the sum payable by each applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.08(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.15, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the





41



--------------------------------------------------------------------------------



Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)        any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)    executed originals of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form





42



--------------------------------------------------------------------------------



W-8BEN; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;


(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified





43



--------------------------------------------------------------------------------



pursuant to this Section 2.15 (including by the payment of additional amounts
pursuant to this Section 2.15), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.16.
Sharing of Payments, Etc.

(a)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set‑off, or otherwise) on account of the
Advances made by it or participations in Letters of Credit acquired by it (other
than pursuant to Section 2.02(c), 2.08, 2.10(c), 2.12, 2.15, 2.18, 2.20 or
8.05(b)) in excess of its ratable share of payments on account of the Advances
or Letters of Credit (as the case may be) obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances made by them or participations in Letters of Credit acquired by
them (as the case may be) as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to (b) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set‑off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to





44



--------------------------------------------------------------------------------



Section 2.02(c), 2.03(j) or 7.05, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or any Fronting Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.17.
Noteless Agreement; Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Borrower thereof, the
Type thereof and the Interest Period (if any) with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from such Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from each Borrower and each
Lender’s share thereof.
(c)    Subject to Section 8.08(c), the entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of each Borrower to repay such obligations in accordance with their
terms.
(d)    Any Lender may request that its Advances be evidenced by a Note. In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender and its registered assigns. Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 8.08) be represented by one or more Notes
payable to the payee named therein, or to its registered assigns pursuant to
Section 8.08, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Borrowings once
again be evidenced as described in subsections (a) and (b) above.
SECTION 2.18.
Extension of Termination Date.

(a)    The Borrowers may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not earlier than 45 days prior to any anniversary
of the date of this Agreement (the “Anniversary Date”) but no later than 30 days
prior to such anniversary of the Closing Date (the date of delivery of any such
notice being the “Borrower Extension Notice Date”), request that





45



--------------------------------------------------------------------------------



each Lender extend such Lender’s Termination Date for an additional one year
after the Termination Date then in effect for such Lender hereunder (the
“Existing Termination Date”). The Borrowers may request no more than two
extensions pursuant to this Section.
(b)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not earlier than 30 days prior to the
applicable Anniversary Date and not later than the date (the “Lender Extension
Notice Date”) that is 15 days prior to the Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Existing Termination Date
(a “Nonconsenting Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Extension Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Extension Notice Date shall be
deemed to be a Nonconsenting Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(c)    The Administrative Agent shall notify the Borrowers of each Lender’s
determination under this Section no later than the date 10 days prior to the
applicable Anniversary Date, or, if such date is not a Business Day, on the next
preceding Business Day (the “Specified Date”).
(d)    The Borrowers shall have the right on or before the fifth Business Day
after the Specified Date to replace each Nonconsenting Lender (i) with an
existing Lender, and/or (ii) by adding as “Lenders” under this Agreement in
place thereof, one or more Persons (each Lender in clauses (i) and (ii), an
“Additional Commitment Lender”), in each case, with the approval of the
Administrative Agent and the Fronting Banks (which approvals shall not be
unreasonably withheld), each of which Additional Commitment Lenders shall have
entered into an agreement in form and substance satisfactory to the Borrowers
and the Administrative Agent pursuant to which such Additional Commitment Lender
shall, effective as of the Specified Date, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date); provided that
the aggregate amount of the Commitments for all Additional Commitment Lenders
shall be no more than the aggregate amount of the Commitments of all
Nonconsenting Lenders; provided, further, that the existing Lenders shall have
the right to increase their Commitments up to the amount of the Nonconsenting
Lenders’ Commitments before the Borrowers shall have the right to substitute any
other Person for any Nonconsenting Lender.
(e)    If (and only if) the aggregate amount of the Commitments of the Lenders
that have agreed to extend their Existing Termination Dates plus the aggregate
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Specified Date, then, effective as of the Specified Date, the Existing
Termination Date of each Lender agreeing to an extension and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Termination Date, and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.





46



--------------------------------------------------------------------------------



(f)    Notwithstanding the foregoing, the extension of a Lender’s Existing
Termination Date pursuant to this Section shall be effective with respect to
such Lender on the Specified Date but only if (i) the following statements shall
be true: (A) no event has occurred and is continuing, or would result from the
extension of the Existing Termination Date, that constitutes an Event of Default
or an Unmatured Default and (B) the representations and warranties contained in
Section 4.01 are correct in all material respects on and as of the Specified
Date, before and after giving effect to such extension, as though made on and as
of such date, except for those made specifically as of another date, in which
case such representations and warranties shall be true as of such other date,
provided that, for purposes of the representations and warranties in Sections
4.01(f) and the last sentence of 4.01(g), the Disclosure Documents shall include
all the SEC filings made by FE and the Borrowers prior to the applicable
Borrower Extension Notice Date, and (ii) on or prior to the Specified Date the
Administrative Agent shall have received the following, each dated the Specified
Date and in form and substance satisfactory to the Administrative Agent: (x) a
certificate of an Authorized Officer of each Borrower to the effect that as of
the Specified Date the statements set forth in clauses (A) and (B) above are
true, (y) certified copies of the resolutions of the Board of Directors of each
Borrower authorizing such extension and the performance of this Agreement on and
after the Specified Date, and of all documents evidencing other necessary
corporate action and Governmental Action with respect to this Agreement and such
extension of the Existing Termination Date and (z) an opinion of counsel to the
Borrowers, as to such matters related to the foregoing as the Administrative
Agent or the Lenders through the Administrative Agent may reasonably request.
(g)    Subject to subsection (d) above, the Commitment of any Nonconsenting
Lender shall automatically terminate on its Existing Termination Date (without
regard to any extension by any other Lender).
(h)    Each Fronting Bank may, in its sole discretion, elect not to serve in
such capacity following any extension of the Termination Date; provided that,
(i) the Borrowers and the Administrative Agent may appoint a replacement for any
such resigning Fronting Bank and (ii) the extension of the Termination Date may
become effective without regard to whether such replacement is found.
SECTION 2.19.
Several Obligations.

Each Borrower’s obligations hereunder are several and not joint. Any action
taken by or on behalf of the Borrowers shall not result in one Borrower being
held responsible for the actions, debts or liabilities of the other Borrowers.
Nothing contained herein shall be interpreted as requiring the Borrowers to
effect Borrowings jointly.
SECTION 2.20.
Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:





47



--------------------------------------------------------------------------------



(a)    fees shall cease to accrue on the Percentage of such Defaulting Lender in
the unused portion of each Borrower’s Borrower Sublimit pursuant to Section
2.04(a);
(b)    the Commitment and Outstanding Credits of such Defaulting Lender shall
not be included in determining whether (i) the Majority Lenders have taken or
may take any action under this Agreement or (ii) all Lenders affected thereby
have taken or may take any action under this Agreement, except to the extent
Section 8.01 requires the consent of all Lenders affected thereby (and does not
otherwise exclude the Defaulting Lenders from such required consent) to an
amendment, waiver or other modification;
(c)    if any Letter of Credit or Reimbursement Obligation is outstanding at the
time such Lender becomes a Defaulting Lender then:
(i)    all or any part of the obligation of such Defaulting Lender to
participate in such Letter of Credit or Reimbursement Obligation shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Outstanding Credits does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 3.02 are
satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
applicable Fronting Banks only such Borrower’s obligations, if any,
corresponding to such Defaulting Lender’s obligation to participate in Letters
of Credit (after giving effect to any partial reallocation pursuant to clause
(i) above) in a manner reasonably satisfactory to the Administrative Agent and
such Fronting Banks for so long as such LC Exposure is outstanding;
(iii)    if and to the extent that any Borrower cash collateralizes any portion
of such Defaulting Lender’s obligation to participate in Letters of Credit
pursuant to clause (ii) above, such Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.04(c) with respect to such
Defaulting Lender’s Percentage of the Stated Amount of all Letters of Credit
during the period such Defaulting Lender’s obligation is cash collateralized;
(iv)    if the obligation of the non-Defaulting Lenders to participate in
Letters of Credit is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.04(c) shall be adjusted in
accordance with such non-Defaulting Lenders’ Percentages; and
(v)    if all or any portion of the obligation of the non-Defaulting Lenders to
participate in Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Fronting Bank or any other Lender hereunder, all fees payable
under Section 2.04(c) with respect to such





48



--------------------------------------------------------------------------------



Defaulting Lender’s Percentage of the Stated Amount of all Letters of Credit
shall be payable to the applicable Fronting Banks until and to the extent that
such obligation is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Fronting Bank shall be
required to make any Extension of Credit in connection with a Letter of Credit
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding obligations to participate in such Letter of Credit will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the applicable Borrower in accordance with
subsection (c) above, and participating interests in any new Extension of Credit
relating to a Letter of Credit shall be allocated among non-Defaulting Lenders
in a manner consistent with subsection (c)(i) above (and such Defaulting Lender
shall not participate therein).
If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, then no
Fronting Bank shall be required to issue, amend or increase any Letter of
Credit, unless such Fronting Bank shall have entered into arrangements with the
applicable Borrower or such Lender reasonably satisfactory to such Fronting Bank
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the applicable Borrower and the
Fronting Banks all agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the obligation
of such Lender to participate in Letters of Credit for the account of such
Borrower shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Advances in accordance with its
Percentage.
SECTION 2.21.
Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office.
(i)    If any Lender requests compensation under Section 2.12, or requires any
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section  2.15,
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different Applicable Lending Office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.
(ii)    Any Lender that becomes aware of circumstances that would permit such
Lender to notify the Administrative Agent of any illegality under Section 2.13
shall use its





49



--------------------------------------------------------------------------------



best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid or eliminate such illegality and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
(iii)    Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or delivers any notice to the Administrative Agent pursuant to
Section 2.13 resulting in the suspension of obligations of the Lenders with
respect to Eurodollar Rate Advances, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, and, in each
case, such Lender has declined or is unable to designate a different Applicable
Lending Office in accordance with Section 2.21(a), or if any Lender is a
Defaulting Lender or a Nonconsenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.08), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12 or Section 2.15) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 8.08;
(ii)    such Lender shall have received payment of an amount equal to such
Lender’s Outstanding Credits, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.05(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law;
(v)    in the case of any assignment resulting from a Lender becoming a
Nonconsenting Lender, the applicable assignee shall have consented to the
applicable extension; and
(vi)    No Unmatured Default or Event of Default has occurred and is continuing.





50



--------------------------------------------------------------------------------



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
ARTICLE III    
CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
SECTION 3.01.
Conditions Precedent to Initial Extension of Credit.

The obligation of each Lender to make its initial Advance to any Borrower, and
the obligation of each Fronting Bank to issue its initial Letter of Credit, are
subject to the conditions precedent that on or before the date of any such
Extension of Credit:
(a)    The Administrative Agent shall have received the following, each dated
the same date (except for the financial statements referred to in
paragraph (iv)), in form and substance satisfactory to the Administrative Agent
and (except for any Note) with one copy for each Fronting Bank and each Lender:
(i)    This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.17(d), duly completed and executed
by each Borrower and payable to the order of such Lender;
(ii)    Certified copies of the resolutions of the Board of Directors of each
Borrower (or the equivalent authorization, in the case of FET) approving this
Agreement and the other Loan Documents to which it is, or is to be, a party and
of all documents evidencing any other necessary corporate action with respect to
this Agreement and such Loan Documents;
(iii)    A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign each Loan Document to which such Borrower is, or is
to become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Borrower, in each case, as in effect on such date, and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
the due execution, delivery and performance by such Borrower of this Agreement
and each other Loan Document to which such Borrower is, or is to become, a
party;
(iv)    Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the date of such
Extension of Credit will be deemed to have been delivered under this clause
(iv));
(v)    An opinion of Gina K. Gunning, Associate General Counsel of FE, counsel
for the Borrowers, substantially in the form of Exhibit E hereto;





51



--------------------------------------------------------------------------------



(vi)    An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for
the Borrowers, substantially in the form of Exhibit F hereto;
(vii)    An opinion of DLA Piper LLC (US), special Maryland counsel for TrAILCo,
substantially in the form of Exhibit G hereto;
(viii)    An opinion of Hunton & Williams LLP, special Virginia counsel for
TrAILCo, substantially in the form of Exhibit H hereto;
(ix)    A favorable opinion of King & Spalding LLP, special New York counsel for
the Administrative Agent, substantially in the form of Exhibit I hereto; and
(x)    Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank or any
Lender may reasonably request, all in form and substance satisfactory to the
Administrative Agent, such Fronting Bank or such other Lender (as the case may
be).
(b)    The Borrowers and each Fronting Bank shall have entered into an
agreement, in form and substance satisfactory to such Fronting Bank, concerning
fees payable by the Borrowers to such Fronting Bank for its own account (the
“Fronting Bank Fee Letters”).
(c)    The Borrowers shall have paid all of the fees payable in accordance with
the Fee Letters, including, without limitation, the up-front fees payable to the
Lenders.
(d)    All amounts outstanding under the TrAILCo Credit Facility, whether for
principal, interest, fees or otherwise, shall have been paid in full, all
commitments to lend thereunder shall have been terminated, and the TrAILCo
Credit Facility shall have been terminated.
(e)    ATSI shall no longer be a “Borrower” under and as defined in the FE
Credit Agreement, and all amounts payable by ATSI under the FE Credit Agreement,
whether for principal, interest, fees or otherwise, shall have been paid in
full.
(f)    The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders prior to the date
hereof.
SECTION 3.02.
Conditions Precedent to Each Extension of Credit.

The obligation of each Lender to make an Advance to any Borrower as part of any
Borrowing (including the initial Borrowing) that would increase the aggregate
principal amount of Advances outstanding hereunder, and the obligation of each
Fronting Bank to issue, amend, extend or renew a Letter of Credit (including the
initial Letter of Credit for the account of such Borrower), in each





52



--------------------------------------------------------------------------------



case, as part of an Extension of Credit, shall be subject to the further
conditions precedent that on the date of such Extension of Credit:
(i)    The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Request and the acceptance by
such Borrower of the proceeds of such Borrowing or the acceptance of a Letter of
Credit by the Beneficiary thereof, as the case may be, shall constitute a
representation and warranty by such Borrower that on the date of such Extension
of Credit such statements are true):
(A)    The representations and warranties of such Borrower contained in
Section 4.01 (other than (1) subsection (f) thereof and (2) the last sentence of
subsection (g) thereof with respect to any Extension of Credit following the
initial Extension of Credit) hereof are true and correct on and as of the date
of such Extension of Credit, before and after giving effect to such Extension of
Credit and to the application of the proceeds therefrom, as though made on and
as of such date (other than, as to any such representation or warranty that by
its terms refers to a specific date other than the date of such Extension of
Credit, in which case, such representation and warranty shall be true and
correct as of such specific date);
(B)    No event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes an Event of Default or an Unmatured Default with respect to such
Borrower; and
(C)    Immediately following such Extension of Credit, (1) the aggregate amount
of Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the aggregate principal amount of
Advances outstanding for such Borrower shall not exceed the amounts authorized
under such Borrower’s Approval, (4) the Outstanding Credits for the account of
any Borrower shall not exceed the Borrower Sublimit for such Borrower, and (5)
if such Extension of Credit relates to a Letter of Credit, the Stated Amount
thereof, when aggregated with (x) the Stated Amount of each other Letter of
Credit that is outstanding or with respect to which a Letter of Credit Request
has been received and (y) the outstanding Reimbursement Obligations, shall not
exceed the L/C Commitment Amount; and
(ii)    Such Borrower shall have delivered to the Administrative Agent copies of
such other approvals and documents as the Administrative Agent, any Fronting
Bank or any Lender (through the Administrative Agent) may reasonably request.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES





53



--------------------------------------------------------------------------------



SECTION 4.01.
Representations and Warranties of the Borrowers.

Each Borrower represents and warrants as follows (it being understood that with
respect to Section 4.01(g), each Borrower represents and warrants solely as to
its own financial statements):
(a)    Existence and Power. It is a corporation or limited liability company, as
the case may be, duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation, is duly qualified to do business as a
foreign corporation or limited liability company in and is in good standing
under the laws of each state in which the ownership of its properties or the
conduct of its business makes such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower, and has all corporate or limited
liability company powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted except where
the failure to do so, in each case, would not reasonably be expected to have a
Material Adverse Effect.
(b)    Due Authorization. The execution, delivery and performance by it of each
Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders or members, as the case
may be, other than such consents and approvals as have been duly obtained, given
or accomplished.
(c)    No Violation, Etc. Neither the execution, delivery or performance by it
of this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, contravenes
or will contravene, or results or will result in a breach of, any of the
provisions of its Organizational Documents, any Applicable Law, or any
indenture, mortgage, lease or any other agreement or instrument to which it or
any of its Subsidiaries is party or by which its property or the property of any
of its Subsidiaries is bound, or results or will result in the creation or
imposition of any Lien upon any of its property or the property of any of its
Subsidiaries except as provided herein, except to the extent such contravention
or breach, or the creation or imposition of any such Lien, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower. Each Borrower and each of
its Subsidiaries is in compliance with all laws (including, without limitation,
ERISA and Environmental Laws), regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
(d)    Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than such
Borrower’s Approval, as applicable, which has been duly issued and is in full
force and effect.





54



--------------------------------------------------------------------------------



(e)    Execution and Delivery. This Agreement and the other Loan Documents to
which it is, or is to become, a party have been or will be (as the case may be)
duly executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
(f)    Litigation. Except as disclosed in such Borrower’s Disclosure Documents,
there is no pending or, to such Borrower’s knowledge, threatened action or
proceeding (including, without limitation, any proceeding relating to or arising
out of Environmental Laws) affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
(g)    Financial Statements; Material Adverse Change. The consolidated balance
sheets of each of ATSI and TrAILCo and its Subsidiaries, as at December 31,
2011, and the related consolidated statements of income, retained earnings and
cash flows of such Borrower and its Subsidiaries, certified by
PricewaterhouseCoopers LLP or Deloitte & Touche LLP, as applicable, independent
public accountants, and the unaudited consolidated balance sheets of FET and its
Subsidiaries, as at December 31, 2011, and the related consolidated statements
of income and cash flows of FET and its Subsidiaries, copies of which have been
furnished to each Lender and each Fronting Bank, in all cases as amended and
restated to the date hereof, present fairly in all material respects the
consolidated financial position of such Borrower and its Subsidiaries as at the
indicated date and the consolidated results of the operations of such Borrower
and its Subsidiaries for the periods ended on the indicated date, all in
accordance with GAAP consistently applied. Except as disclosed in such
Borrower’s Disclosure Documents, there has been no change, event or occurrence
since December 31, 2011 that has had a Material Adverse Effect with respect to
such Borrower.
(h)    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect:
(i)    No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished (or made available) to the
Banks, (A) is complete and accurate, (B) fairly presents the funding status of
such Plan, and (C) since the date of such Schedule B there has been no change in
such funding status.
(iii)    Neither it nor any member of the Controlled Group has incurred or
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
(i)    Margin Stock. After applying the proceeds of each Extension of Credit,
not more





55



--------------------------------------------------------------------------------



than 25% of the value of the assets of such Borrower and its Subsidiaries
subject to the restrictions of Section 5.03(a) or (b) will consist of or be
represented by Margin Stock. Such Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Extension of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.
(j)    Investment Company. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(k)    No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or an Unmatured Default in each case with
respect to such Borrower.
(l)    No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with the Loan Documents and the transactions contemplated thereby,
when taken together with such Borrower’s Disclosure Documents, do not contain
and will not contain, when taken as a whole, any untrue statement of a material
fact and do not omit and will not omit, when taken as a whole, to state any fact
necessary to make the statements therein, in the light of the circumstances
under which they were or will be made, not misleading in any material respect.
ARTICLE V    
COVENANTS OF THE BORROWERS
SECTION 5.01.
Affirmative Covenants of the Borrowers.

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, such Borrower will:
(a)    Preservation of Corporate Existence, Etc. (i) Without limiting the right
of such Borrower to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of
Section 5.03(c) hereof, preserve and maintain its corporate or limited liability
company (as the case may be) existence, (ii) qualify and remain qualified as a
foreign corporation or limited liability company (as the case may be) in each
jurisdiction in which such qualification is reasonably necessary in view of its
business and operations or the ownership of its properties and (iii) preserve,
renew and keep in full force and effect the rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clauses (ii) and (iii) above, to the extent that failure to do so would
not reasonably be expected to result in a Material Adverse Effect with respect
to such Borrower; provided, however, that any Borrower may (A) change its form
of organization from a corporation to a limited liability company or from a
limited liability company to a corporation if the Administrative Agent is
reasonably satisfied that





56



--------------------------------------------------------------------------------



such change shall not affect any obligations of such Borrower under the Loan
Documents or (B) change its name provided that such Borrower provides the
Administrative Agent prompt notice thereof and all other information requested
by any Lender, any Fronting Bank or the Administrative Agent in order to comply
with its obligations under the Patriot Act referred to in Section 8.14.
(b)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all Applicable Laws, the noncompliance
with which would not reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower, such compliance to include, without
limitation, compliance with the Patriot Act, regulations promulgated by the U.S.
Treasury Department Office of Foreign Assets Control and the FERC, Environmental
Laws and ERISA and paying before the same become delinquent all material taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent compliance with any of the foregoing is then being
contested in good faith by appropriate legal proceedings.
(c)    Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower operates.
(d)    Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent, any Fronting Bank or any Lender may reasonably request
(upon five Business Days’ prior notice delivered to the applicable Borrower and
no more than once a year, unless an Event of Default has occurred and is
continuing), permit the Administrative Agent, such Fronting Bank or such Lender
or any agents or representatives thereof to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
such Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of such Borrower and any of its Subsidiaries with any of their
respective officers or directors; provided, however, that (x) such Borrower
reserves the right to restrict access to any of its Subsidiaries’ facilities in
accordance with reasonably adopted procedures relating to safety and security
and (y) neither Borrower nor any of its Subsidiaries shall be required to
disclose to the Administrative Agent, any Fronting Bank or any Lender or any
agents or representatives thereof any information that is the subject of
attorney-client privilege or attorney work-product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information or that is prevented from disclosure pursuant to a
confidentiality agreement with third parties (provided that such Borrower agrees
to use commercially reasonable efforts to obtain any required third-party
consent to such disclosure, subject to customary nondisclosure restrictions
applicable to the Administrative Agent, any Fronting Bank or the Lenders, as
applicable). The Administrative Agent, each Fronting Bank and each Lender agree
to use reasonable efforts to ensure that any information concerning such
Borrower or any of its Subsidiaries obtained by the Administrative Agent, such
Fronting Bank or such Lender pursuant to this subsection (d) or subsection (g)
that is not contained in a report or other document filed with the SEC,
distributed by such Borrower or FE to its security holders or otherwise
generally available to the public, will, to the extent permitted by law and
except as may be required by valid subpoena or in the normal course of the
Administrative Agent’s, such Fronting Bank’s or such Lender’s business
operations be treated confidentially by the Administrative Agent, such Fronting
Bank or





57



--------------------------------------------------------------------------------



such Lender, as the case may be, and will not be distributed or otherwise made
available by the Administrative Agent, such Fronting Bank or such Lender, as the
case may be, to any Person, other than the Administrative Agent’s, such Fronting
Bank’s or such Lender’s employees, authorized agents or representatives
(including, without limitation, attorneys and accountants).
(e)    Keeping of Books. Keep, and cause each Subsidiary to keep, proper books
of record and account in which entries shall be made of all financial
transactions and the assets and business of such Borrower and each of its
Subsidiaries in accordance with GAAP.
(f)    Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties (except such
properties the failure of which to maintain or preserve would not have,
individually or in the aggregate, a Material Adverse Effect with respect to such
Borrower) that are used or that are useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and in
accordance with prudent industry practices applicable to the industry of such
Borrower, in all material respects, and (subject to (b) above) Applicable Law it
being understood that this covenant relates only to the good working order and
condition of such properties and shall not be construed as a covenant of such
Borrower or any of its Subsidiaries not to dispose of such properties by sale,
lease, transfer or otherwise.
(g)    Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender and each Fronting
Bank, the following:
(i)    promptly after becoming aware of the occurrence of any Event of Default
with respect to such Borrower continuing on the date of such statement, the
statement of an Authorized Officer of such Borrower setting forth details of
such Event of Default and the action that such Borrower has taken or proposes to
take with respect thereto;
(ii)    as soon as available and in any event within 60 days after the close of
each of the first three quarters in each fiscal year of such Borrower, (A)(1)
consolidated and, commencing with the fiscal quarter ended June 30, 2012,
consolidating balance sheets of FET and its Subsidiaries and (2) consolidated
balance sheets of ATSI and its Subsidiaries and TrAILCo and its Subsidiaries, in
each case, as at the end of such quarter and (B)(1) consolidated and, commencing
with the fiscal quarter ended June 30, 2012, consolidating statements of income
of FET and its Subsidiaries and (2) consolidated income statements of ATSI and
its Subsidiaries and TrAILCo and its Subsidiaries, in each case, for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, fairly presenting in all material respects the financial condition
of such Borrower and its Subsidiaries as at such date and the results of
operations of such Borrower and its Subsidiaries for such period and setting
forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
duly certified (subject to year-end audit adjustments) by the chief financial
officer, treasurer, assistant treasurer or controller of such Borrower as having
been prepared in accordance with GAAP consistently applied (in the case of such
statements that are unaudited, subject





58



--------------------------------------------------------------------------------



to year-end adjustments and the exclusion of detailed footnotes);
(iii)    as soon as available and in any event within 105 days after the end of
each fiscal year of such Borrower, (A) consolidated financial statements of such
Borrower and its Subsidiaries for such year certified by PricewaterhouseCoopers
LLP, Deloitte & Touche LLP or other independent public accountants of recognized
national standing as fairly presenting, in all material respects, the financial
position of such Borrower and its Subsidiaries as at the end of such year and
the results of their operations and their cash flows for the three-year period
(or, if such Borrower is not then required to file reports with the SEC pursuant
to Section 13 or 15(d) of the Exchange Act, the two-year period) ending as at
the end of such year in conformity with GAAP and (B) in the case of FET,
consolidating financial statements of FET and its Subsidiaries for such year,
duly certified (subject to year-end audit adjustments) by the chief financial
officer, treasurer, assistant treasurer or controller of FET as having been
prepared in accordance with GAAP consistently applied (in the case of such
statements that are unaudited, subject to year-end adjustments and the exclusion
of detailed footnotes);
(iv)     concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of such Borrower (A) stating
whether such Borrower has any knowledge of the occurrence and continuance at the
date of such certificate of any Event of Default not theretofore reported
pursuant to the provisions of clause (i) of this subsection (g), and, if so,
stating the facts with respect thereto, and (B) setting forth in a true and
correct manner, the calculation of the ratio contemplated by Section 5.02
hereof, as of the date of the most recent financial statements accompanying such
certificate, to show such Borrower’s compliance with or the status of the
financial covenant contained in Section 5.02 hereof;
(v)    promptly after the sending or filing thereof, copies of any reports that
such Borrower sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K, if any, that such Borrower or any of its
Subsidiaries files with the SEC;
(vi)    as soon as possible and in any event within 20 days after such Borrower
or any member of the Controlled Group knows or has reason to know that any
Termination Event with respect to any Plan has occurred or is reasonably likely
to occur, that would reasonably be expected to result in liability exceeding
$100,000,000 to such Borrower or such member of the Controlled Group, a
statement of the chief financial officer of such Borrower describing such
Termination Event and the action, if any, that such Borrower or such member of
the Controlled Group, as the case may be, proposes to take with respect thereto;
(vii)    promptly upon reasonable request by the Administrative Agent or any
Lender, after the filing thereof with the Internal Revenue Service, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Plan;





59



--------------------------------------------------------------------------------



(viii)    promptly upon request and in any event within five Business Days after
receipt thereof by such Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by such Borrower or
such member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;
(ix)    promptly and in any event within five Business Days after Moody’s or S&P
has changed any relevant Reference Rating, notice of such change; and
(x)    such other information respecting the condition or operations, financial
or otherwise, of such Borrower or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that such Borrower
or any Subsidiary files with the SEC or any national securities exchange, as the
Administrative Agent, any Fronting Bank or any Lender (through the
Administrative Agent) may from time to time reasonably request.
The financial statements and reports described in paragraphs (ii), (iii) and (v)
above will be deemed to have been delivered hereunder if publicly available on
the SEC’s EDGAR Database or on FE’s website no later than the date specified for
delivery of same under paragraph (ii), (iii) or (v), as applicable, above. If
any financial statements or report described in (ii) and (iii) above is due on a
date that is not a Business Day, then such financial statements or report shall
be delivered on the next succeeding Business Day.
(h)    Borrower Approvals. Maintain such Borrower’s Approval in full force and
effect and comply with all terms and conditions thereof until all amounts
outstanding under the Loan Documents shall have been repaid or paid (as the case
may be) and the latest Termination Date has occurred.
SECTION 5.02.
Debt to Capitalization Ratio.

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will maintain
a Debt to Capitalization Ratio of no more than 0.65 to 1.00 (in the case of ATSI
and TrAILCo) and 0.700 to 1.00 (in the case of FET), in each case, determined as
of the last day of each fiscal quarter.
SECTION 5.03.
Negative Covenants of the Borrowers.

Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will not:





60



--------------------------------------------------------------------------------



(a)    Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares
of common stock of any Significant Subsidiary of such Borrower, whether now
owned or hereafter acquired by such Borrower, or permit any Significant
Subsidiary of such Borrower to do so, or (ii) sell, lease, transfer or otherwise
dispose of (whether in one transaction or a series of transactions) or permit
any of its Subsidiaries to sell, lease, transfer or dispose of (whether in one
transaction or a series of transactions) assets located in The United States of
America (including assets purported to be conveyed pursuant to any sale
leaseback transaction) having an aggregate book value (determined as of the date
of such transaction for all such transactions since the date hereof) that is
greater than 20% of the book value of all of the consolidated fixed assets of
such Borrower, as reported on the most recent consolidated balance sheet of such
Borrower prior to the date of such sale, lease transfer or disposition to any
entity other than such Borrower or any of its wholly owned direct or indirect
Subsidiaries; provided, however, that this provision shall not in any way
restrict, and shall not apply to the sale, lease, transfer or other disposition
of a Borrower’s assets to another Borrower, a Subsidiary of another Borrower or
a newly-formed Person to which all or substantially all of the assets and
liabilities of such Borrowers or their Subsidiaries are being transferred, in
each case, pursuant to a transaction permitted under subsection (c) below.
(b)    Liens, Etc. Create or suffer to exist, or permit any Significant
Subsidiary of such Borrower to create or suffer to exist, any Lien upon or with
respect to any of its properties (including, without limitation, any shares of
any class of equity security of any Significant Subsidiary of such Borrower), in
each case to secure or provide for the payment of Indebtedness, other than
(i) liens consisting of (A) pledges or deposits in the ordinary course of
business to secure obligations under worker’s compensation laws or similar
legislation, (B) deposits in the ordinary course of business to secure, or in
lieu of, surety, appeal, or customs bonds to which such Borrower or Significant
Subsidiary is a party, (C) pledges or deposits in the ordinary course of
business to secure performance in connection with bids, tenders or contracts
(other than contracts for the payment of money), or (D) materialmen’s,
mechanics’, carriers’, workers’, repairmen’s or other like Liens incurred in the
ordinary course of business for sums not yet due or currently being contested in
good faith by appropriate proceedings diligently conducted, or deposits to
obtain in the release of such Liens; (ii) purchase money liens or purchase money
security interests upon or in any property acquired or held by such Borrower or
Significant Subsidiary in the ordinary course of business, which secure the
purchase price of such property or secure indebtedness incurred solely for the
purpose of financing the acquisition of such property; (iii) Liens existing on
property acquired by such Borrower or Significant Subsidiary or on the property
of any Person at the time that such Person becomes a direct or indirect
Significant Subsidiary of such Borrower or Significant Subsidiary or is merged
into or consolidated with such Borrower or Significant Subsidiary; provided, in
each case, that such Liens were not created to secure the acquisition of such
Person; (iv) Liens in existence on the date of this Agreement; (v) Liens
securing obligations of such Borrower and its Significant Subsidiaries not
exceeding 15% of Consolidated Net Tangible Assets of such Borrower; (vi) Liens
securing Nonrecourse Indebtedness; (vii) Liens on cash or cash equivalents
deposited on behalf of or pledged to counterparties with respect to Permitted
Obligations of such Borrower or any of its Significant Subsidiaries; (viii)
Liens on cash or cash equivalents to defease Indebtedness of such Borrower or
any of its Subsidiaries; (ix) Liens on cash or cash equivalents constituting
proceeds from a disposition of assets otherwise not prohibited under subsection
(a) above, which proceeds are deposited in escrow accounts for indemnification,
adjustment of purchase price or similar obligations to the





61



--------------------------------------------------------------------------------



purchaser of such assets; (x) Liens securing obligations in respect of pollution
control or industrial revenue bonds, provided that such Liens extend to only the
equipment, project or other assets financed with the proceeds of such financing;
(xi) Liens arising in connection with leases that shall have been or should be,
in accordance with GAAP, recorded as capital leases in respect of which such
Borrower or Significant Subsidiary is liable as lessee; provided, that no such
Lien shall extend to or cover any assets of such Borrower or Significant
Subsidiary other than the assets of such Borrower or Significant Subsidiary
subject to such lease and proceeds thereof; and (xii) Liens created for the sole
purpose of refinancing, extending, renewing or replacing in whole or in part
Indebtedness secured by any Lien referred to in the foregoing clauses
(i) through (xi); provided, however, that the principal amount of Indebtedness
(or, if greater, the aggregate lending commitment) secured thereby shall not
exceed the principal amount of Indebtedness (or, if greater, the aggregate
lending commitment) so secured at the time of such refinancing, extension,
renewal or replacement, and that such refinancing, extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or Indebtedness that secured the Lien so extended, renewed or replaced
(and any improvements on such property).
(c)    Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of such Borrower (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which such Borrower is a party, the
Person formed by such consolidation or into which such Borrower shall be merged
shall assume such Borrower’s obligations under this Agreement and the other Loan
Documents to which it is a party in a writing reasonably satisfactory in form
and substance to the Administrative Agent. Without limiting the foregoing, (A)
any Borrower may merge with or into or consolidate with or into (x) another
Borrower or into a newly-formed Person into which one or more Borrowers are
being merged or consolidated (which Person will become a Borrower hereunder and
a wholly-owned Subsidiary of FET) or (y) a wholly-owned Subsidiary of another
Borrower (in which case only such other Borrower will continue as a Borrower
hereunder), and (B) any Borrower may transfer all or substantially all of its
assets and liabilities to another Borrower, to a wholly-owned Subsidiary of
another Borrower (in which case only such other Borrower will continue as a
Borrower hereunder) or to a newly-formed Person to which all or substantially
all of the assets and liabilities of one or more Borrowers are being transferred
(which Person will become a Borrower hereunder and a wholly-owned Subsidiary of
FET), in each case of clauses (A) and (B), if (1) the surviving Person,
transferee or Person otherwise specified above to become a Borrower hereunder,
as applicable, assumes such Borrower’s or Borrowers’, as applicable, obligations
under this Agreement and the other Loan Documents pursuant to an instrument in
form and substance reasonably satisfactory to the Administrative Agent, (2) the
Reference Ratings of the surviving or resulting Borrower are not, after giving
effect to such transactions, any lower than the Reference Ratings of each
Borrower that was a party to such transactions immediately prior to the
consummation of such transactions, unless the Reference Ratings of such
surviving or resulting Borrower correspond to Pricing Level 1, 2, 3 or 4, and
(3) the parties to such transaction deliver to the Administrative Agent
certified copies of all corporate or limited liability, equity holder and
Governmental Authority approvals required in connection with such transactions
and legal opinions





62



--------------------------------------------------------------------------------



of counsel to such parties relating to such transactions and the assumption
agreement described in clause (1) above.
(d)    Compliance with ERISA. (i) Enter into any nonexempt “prohibited
transaction” (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) involving any Plan that may result in any liability of such Borrower to
any Person that (in the opinion of the Majority Lenders and the Fronting Banks)
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower or (ii) allow or suffer to exist any other event or condition known
to such Borrower that results in any liability of such Borrower to the PBGC that
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower. For purposes of this subsection (d), “liability” shall not include
termination insurance premiums payable under Section 4007 of ERISA.
(e)    Use of Proceeds. Use the proceeds of any Extension of Credit for any
purpose other than (i) refinancing the obligations of TrAILCo under the TrAILCo
Credit Facility and of ATSI under the FE Credit Agreement and (ii) working
capital and other general corporate purposes of such Borrower and its
Subsidiaries; provided, however, that such Borrower may not use such proceeds in
connection with any Hostile Acquisition.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01.
Events of Default.

If any of the following events shall occur and be continuing with respect to any
Borrower (as to such Borrower, an “Event of Default”):
(a)    (i) Any principal of any Advance or any Reimbursement Obligation shall
not be paid by such Borrower when the same becomes due and payable, or (ii) any
interest on any Advance or any fees or other amounts payable hereunder shall not
be paid by such Borrower within three Business Days after the same becomes due
and payable; or
(b)    Any representation or warranty made by such Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
(c)    (i) Such Borrower shall fail to perform or observe any covenant set forth
in Section 5.02 or Section 5.03 on its part to be performed or observed, or
(ii) such Borrower shall fail to perform or observe any other term, covenant or
agreement (other than those covenants otherwise covered in clause (a) or (c)(i)
of this Section 6.01) contained in this Agreement or any other Loan Document on
its part to be performed or observed and such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to such Borrower
by the Administrative Agent or any Lender; or





63



--------------------------------------------------------------------------------



(d)    Any material provision of this Agreement or any other Loan Document shall
at any time and for any reason cease to be valid and binding upon such Borrower,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested in any manner by
such Borrower or any Governmental Authority, or such Borrower shall deny in any
manner that it has any or further liability or obligation under this Agreement
or any other Loan Document; or
(e)    Such Borrower or any Significant Subsidiary of such Borrower shall fail
to pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness of such Borrower under this Agreement, but including, with respect
to FET, Indebtedness of its Significant Subsidiaries under this Agreement) that
is outstanding in a principal amount in excess of $100,000,000 in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
(f)    Such Borrower or any Significant Subsidiary of such Borrower shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Borrower or any Significant Subsidiary of such Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition or
arrangement with creditors, a readjustment of its debts, in each case under any
law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted or acquiesced in by it), either such proceeding shall remain
undismissed or unstayed for a period of 60 consecutive days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower or any Significant Subsidiary of such
Borrower shall take any corporate action to authorize or to consent to any of
the actions set forth above in this subsection (f); or
(g)    Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $100,000,000 shall be rendered by a court of
final adjudication against such Borrower or any Significant Subsidiary of such
Borrower and either (i) valid enforcement proceedings shall have been commenced
by any creditor upon





64



--------------------------------------------------------------------------------



such judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(h)    Any Termination Event with respect to a Plan or a Multiemployer Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
such Borrower by the Administrative Agent or any Lender, such Termination Event
(if correctable) shall not have been corrected, and either (1) the actual
liability in respect of such Termination Event to such Borrower would reasonably
be expected to exceed $100,000,000, or (2) such Borrower or any member of the
Controlled Group as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and, as a result
thereof, such Borrower would reasonably be expected to incur withdrawal
liability in an amount exceeding $100,000,000; or
(i)    (i) FE shall fail to own directly or indirectly 100% of the issued and
outstanding shares of common stock of any Borrower or any Significant Subsidiary
of a Borrower, (ii) FET shall fail to own directly or indirectly 100% of the
issued and outstanding common stock (or other form of equity with common voting
rights) of ATSI or TrAILCo (with any such failure constituting an Event of
Default with respect to FET and ATSI or TrAILCo, as applicable), (iii) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of FE (or other securities convertible into such
securities) representing 30% or more of the combined voting power of all
securities of FE entitled to vote in the election of directors; or
(iv) commencing after the date of this Agreement, individuals who as of the date
of this Agreement were directors shall have ceased for any reason to constitute
a majority of the Board of Directors of FE unless the Persons replacing such
individuals were nominated by the stockholders or the Board of Directors of FE
in accordance with FE’s Organizational Documents (each a “Change of Control”);
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the defaulting
Borrower, declare the obligation of each Lender to make Advances to such
Borrower and the obligation of the Fronting Banks to issue Letters of Credit for
the account of such Borrower to be terminated, whereupon the same shall
forthwith terminate, and (ii) by notice to such Borrower, declare the Advances
made to such Borrower, an amount equal to the aggregate Stated Amount of all
issued but undrawn Letters of Credit issued for the account of such Borrower,
(such amount being the “Letter of Credit Cash Cover”) and all other amounts
payable under this Agreement and the other Loan Documents by such Borrower to be
forthwith due and payable, whereupon such Advances and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by such
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower or any Significant Subsidiary
of such Borrower under the Bankruptcy Code, (A) the obligation of each Lender to
make Advances to such Borrower and the obligation of the Fronting Banks to issue
Letters of Credit for





65



--------------------------------------------------------------------------------



the account of such Borrower shall automatically be terminated and (B) all
Advances made to such Borrower, the Letter of Credit Cash Cover with respect to
such Borrower and all other amounts payable under this Agreement by such
Borrower shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by such Borrower. In the event that any Borrower is required to pay the
Letter of Credit Cash Cover pursuant to this Section, such payment shall be made
in immediately available funds to the Administrative Agent, which shall hold
such funds as collateral pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Fronting Banks to secure Reimbursement Obligations
in respect of Letters of Credit then outstanding, for the benefit of the Lenders
and the Fronting Banks.
ARTICLE VII    
THE ADMINISTRATIVE AGENT
SECTION 7.01.
Authorization and Action.

Each Lender and each Fronting Bank hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all Fronting Banks; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement or Applicable Law. The
Administrative Agent agrees to give to each Lender and each Fronting Bank prompt
notice of each notice given to it by the Borrowers pursuant to the terms of this
Agreement and to promptly forward to each Lender and each Fronting Bank the
financial statements and any other certificates or statements delivered to the
Administrative Agent pursuant to Section 5.01(g).
SECTION 7.02.
Administrative Agent’s Reliance, Etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender, any Fronting Bank or the Borrowers for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat each Lender listed in the Register as a
“Lender” with a Commitment in the amount recorded in the Register until the
Administrative Agent receives and accepts an Assignment and Assumption entered
into by a Lender listed in the Register, as assignor, and the applicable
assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Assumption; (ii) may consult with
legal counsel (including counsel for the





66



--------------------------------------------------------------------------------



Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender or any Fronting Bank and
shall not be responsible to any Lender or any Fronting Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with the Loan Documents; (iv) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of the Loan Documents on the part of the Borrowers or to inspect the property
(including the books and records) of the Borrowers, and, without limiting the
foregoing, shall be deemed not to have knowledge of any Default or Event of
Default unless and until written notice is given by a Lender or a Borrower to
the Administrative Agent in accordance with the terms of this Agreement;
(v) shall not be responsible to any Lender or any Fronting Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (vi) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile, e-mail or cable) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.
SECTION 7.03.
PNC and the Fronting Banks.

With respect to its Commitment, the Advances made by it and any Note issued to
it, each of PNC and each Lender that is also a Fronting Bank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent or a Fronting Bank (as the
case may be); and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include each of PNC and each Lender that is also a Fronting
Bank in its individual capacity. Each of PNC and each Lender that is also a
Fronting Bank and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
each Borrower, any of its Subsidiaries and any Person who may do business with
or own securities of such Borrower or any such Subsidiary, all as if PNC or such
Lender were not the Administrative Agent or a Fronting Bank (as the case may be)
and without any duty to account therefor to the Lenders or any other Fronting
Bank.
SECTION 7.04.
Lender Credit Decision; No Other Duties.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Banks or any other Lender (or any such
Person or any Affiliate thereof acting in the capacity of “Joint Lead Arranger”,
“Syndication Agent” or “Documentation Agent”) and based on the financial
statements referred to in Section 4.01(g) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Fronting Banks or any other Lender (or any such Person or any Affiliate thereof
acting in the capacity of “Joint Lead Arranger”, “Syndication Agent” or
“Documentation Agent”) and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.





67



--------------------------------------------------------------------------------



Anything herein to the contrary notwithstanding, none of the Persons listed on
the cover page hereof as a “Joint Lead Arranger”, “Documentation Agent” or
“Syndication Agent” shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Fronting Bank or a Lender hereunder.
SECTION 7.05.
Indemnification.

The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers), ratably according to the amounts of their
respective Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent (in its capacity as such) under this Agreement; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out‑of‑pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such
expenses are reimbursable by the Borrowers but for which the Administrative
Agent is not reimbursed by the Borrowers.
SECTION 7.06.
Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Fronting Banks and the Borrowers and may be removed at any
time with or without cause by the Majority Lenders and the Fronting Banks. Upon
any such resignation or removal, the Majority Lenders and the Fronting Banks
shall have the right, with the prior written consent of the Borrowers (unless an
Event of Default has occurred and is continuing), which consent shall not be
unreasonably withheld or delayed, to appoint a successor Administrative Agent.
If no successor Administrative Agent shall have been so appointed by the
Majority Lenders and the Fronting Banks, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or such removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Lenders and the Fronting
Banks, appoint a successor Administrative Agent, which shall be a Lender or an
Affiliate of a Lender and (i) a commercial bank organized under the laws of the
United States, or any State thereof or (ii) a commercial bank organized under
the laws of any other country that is a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its “General Arrangements to Borrow”, or a political subdivision of any
such country, provided that such bank is acting through a branch or agency
located in the United States and shall have a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall





68



--------------------------------------------------------------------------------



thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. Notwithstanding the foregoing, if no
Event of Default or Unmatured Default shall have occurred and be continuing,
then no successor Administrative Agent shall be appointed under this
Section 7.06 without the prior written consent of the Borrowers, which consent
shall not be unreasonably withheld or delayed.
SECTION 7.07.
Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent; provided that, the appointment of a sub-agent that
is not an Affiliate of the Administrative Agent shall be subject to the prior
consent of the Borrowers (unless an Event of Default has occurred and is
continuing), which consent shall not be unreasonably withheld or delayed. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub-agent and the Related Parties of the Administrative Agent
shall be entitled to the benefits of all provisions of this Article VII and
Section 8.05, as though such sub-agents were the “Administrative Agent”, as if
set forth in full herein with respect thereto.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01.
Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby (other than, in the case of clause (a), (f) or (g)
below, any Defaulting Lender), do any of the following: (a) waive any of the
conditions specified in Section 3.01 or 3.02, (b) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (c) change any
provision hereof in a manner that would alter the pro rata sharing of payments
or the pro rata reduction of Commitments among the Lenders, (d) reduce the
principal of, or interest (or rate of interest) on, the Advances or any fees or
other amounts payable hereunder, (e) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (f) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, the aggregate undrawn amount of
outstanding Letters of Credit or the number of Lenders, that shall be required
for the Lenders or any of them to take any action





69



--------------------------------------------------------------------------------



hereunder or (g) amend this Section 8.01 or the definition of “Majority
Lenders”; and provided, further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or Section 2.20; (ii) that no
amendment, waiver or consent that would adversely affect the rights of, or
increase the obligations of, any Fronting Bank, or that would alter any
provision hereof relating to or affecting Letters of Credit issued by such
Fronting Bank or modify or waive Section 2.20, shall be effective unless agreed
to in writing by such Fronting Bank or modify or waive Section 2.20; and (iii)
this Agreement may be amended and restated without the consent of any Lender,
any Fronting Bank or the Administrative Agent if, upon giving effect to such
amendment and restatement, such Lender, such Fronting Bank or the Administrative
Agent, as the case may be, shall no longer be a party to this Agreement (as so
amended and restated) or have any Commitment or other obligation hereunder
(including, without limitation, any obligation to make payment on account of a
Drawing) and shall have been paid in full all amounts payable hereunder to such
Lender, such Fronting Bank or the Administrative Agent, as the case may be.
SECTION 8.02.
Notices, Etc.

Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including facsimile)
and delivered by hand or overnight courier service, mailed or sent by facsimile,
if to any Borrower, to it in care of FE at its address at 76 South Main Street,
Akron, Ohio 44308, Attention: Treasurer, Facsimile: (330) 384-3772; if to any
Bank, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Assumption pursuant to which it became a Lender; if to the
Administrative Agent, at its address at PNC Bank, National Association, 500
First Avenue, 4th Floor, Pittsburgh, Pennsylvania 15219, Facsimile: (412)
762-8672, Attention: Rini Davis, Agency Services; if to any Fronting Bank
identified on Schedule II hereto, at the address specified opposite its name on
Schedule II hereto; if to any other Fronting Bank, at such address as shall be
designated by such Fronting Bank in a written notice to the other parties; or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other parties. Subject to the other notice requirements
of this Agreement, all notices and communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
mailed or sent by facsimile to such party and received during the normal
business hours of such party as provided in this Section or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section. If such notices and communications are received after the normal
business hours of such party, receipt shall be deemed to have been given upon
the opening of the recipient’s next Business Day.
SECTION 8.03.
Electronic Communications.

(a)    Each Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding





70



--------------------------------------------------------------------------------



any such communication that (i) relates to a request for a new, or a conversion
of an existing, Borrowing or other Extension of Credit (including any election
of an interest rate or Interest Period relating thereto), (ii) relates to the
payment of any principal or other amount due under the Credit Agreement prior to
the scheduled date therefor, (iii) provides notice of any Unmatured Default or
Event of Default under the Credit Agreement or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other Extension of Credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to PNC Bank, National
Association, Email: syndtrak@pnc.com, Attention: Rini Davis, Agency Services, or
faxing the Communications to (412) 762-8672, Attention: Rini Davis, Agency
Services. In addition, each Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner otherwise specified in
this Agreement, but only to the extent requested by the Administrative Agent.
(b)    Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). Each Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS THROUGH THE PLATFORM,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender





71



--------------------------------------------------------------------------------



agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Subject to the other notice requirements of this Agreement, all such notices and
Communications given to the Administrative Agent or such Lender in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by electronic/soft medium to such party and
received during the normal business hours of such party as provided in this
Section or in accordance with the latest unrevoked direction from such party
given in accordance with this Section. If such notices and communications are
received after the normal business hours of such party, receipt shall be deemed
to have been given upon the opening of the recipient’s next Business Day.
(e)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
SECTION 8.04.
No Waiver; Remedies.

No failure on the part of any Lender, any Fronting Bank or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.05.
Costs and Expenses; Indemnification.

(a)    Each Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses, including annual charges for electronic distribution services,
incurred by the Administrative Agent and each Fronting Bank in connection with
the preparation, execution, delivery, syndication, administration, modification
and amendment of this Agreement, any Note, any Letter of Credit and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out‑of‑pocket expenses of counsel for the Administrative
Agent and the Fronting Banks with respect thereto and with respect to advising
the Administrative Agent and the Fronting Banks as to their rights and
responsibilities under this Agreement. Each Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent and the Fronting Banks and the Lenders in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, any Note and the other documents to be delivered
hereunder, including, without limitation, counsel fees and expenses in
connection with the enforcement of rights under this Section 8.05(a). Each
Borrower’s obligations under this Section 8.05(a) shall survive (x) the
repayment of all amounts owing to the Lenders, the Fronting Banks and the
Administrative Agent under this Agreement and any Note, (y) the termination of
the





72



--------------------------------------------------------------------------------



Commitments, the commitment of the Fronting Banks hereunder and any Letters of
Credit and (z) the termination of this Agreement.
(b)    Except as otherwise expressly provided to the contrary herein, if any
payment of principal of, or Conversion of, any Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.05, 2.10, 2.13 or 2.18, a
prepayment pursuant to Section 2.11, acceleration of the maturity of any amounts
owing hereunder pursuant to Section 6.01 or upon an assignment made upon demand
of a Borrower pursuant to Section 2.21(b) or for any other reason, the
applicable Borrower shall, upon demand by any Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. Each Borrower’s
obligations under this subsection (b) shall survive the repayment of all other
amounts owing to the Lenders, the Fronting Banks and the Administrative Agent
under this Agreement and any Note and the termination of the Commitments.
(c)    Each Borrower hereby agrees to indemnify and hold each Lender, each
Fronting Bank, the Administrative Agent and their respective Related Parties
(each, an “Indemnified Person”) harmless from and against any and all claims,
damages, liabilities, costs or expenses (including reasonable attorney’s fees
and expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including any Borrower) by reason of or in connection
with or arising out of any investigation, litigation or proceeding related to
the Commitments or the commitment of each Fronting Bank hereunder and any use or
proposed use by any Borrower of the proceeds of any Extension of Credit or the
existence or use of any Letter of Credit or the amounts drawn thereunder, except
to the extent such claim, damage, liability, cost or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
Each Borrower’s obligations under this Section 8.05(c) shall survive (x) the
repayment of all amounts owing to the Lenders, the Fronting Banks and the
Administrative Agent under this Agreement and any Note, (y) the termination of
the Commitments, the commitment of the Fronting Banks hereunder and any Letters
of Credit and (z) the termination of this Agreement. If and to the extent that
the obligations of the Borrowers under this Section 8.05(c) are unenforceable
for any reason, each Borrower agrees to make the maximum payment in satisfaction
of such obligations that are not unenforceable that is permissible under
Applicable Law or, if less, such amount that may be ordered by a court of
competent jurisdiction.
(d)    To the extent permitted by law, each Borrower also agrees not to assert
any claim against any Indemnified Person on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) in connection with, arising out of, or otherwise relating to
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances.





73



--------------------------------------------------------------------------------



(e)    Each Borrower shall be liable for its pro rata share of any payment to be
made by the Borrowers under this Section 8.05, such pro rata share to be
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent which approval
shall not be unreasonably withheld) to be directly attributable to a specific
Borrower, only such Borrower shall be liable for such payments.
SECTION 8.06.
Right of Set-off.

Upon the occurrence and during the continuance of any Event of Default each
Lender, each Fronting Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, excluding,
however, any payroll accounts maintained by the Borrowers with such Lender or
such Fronting Bank (as the case may be) if and to the extent that such Lender or
such Fronting Bank (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) at any time held and other
indebtedness at any time owing by such Lender or such Fronting Bank (as the case
may be) to or for the credit or the account of the Borrowers against any and all
of the obligations of the Borrowers now or hereafter existing under this
Agreement and any Note held by such Lender, whether or not such Lender or such
Fronting Bank (as the case may be) shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender and each Fronting Bank agrees promptly to notify the Borrowers after any
such set‑off and application made by such Lender or such Fronting Bank (as the
case may be), provided that the failure to give such notice shall not affect the
validity of such set‑off and application. The rights of each Lender and each
Fronting Bank under this Section 8.06 are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) that such
Lender or such Fronting Bank (as the case may be) may have.
SECTION 8.07.
Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Bank and each Fronting Bank that such Bank or such
Fronting Bank (as the case may be) has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrowers, the Administrative
Agent, each Fronting Bank and each Lender and their respective successors and
permitted assigns, except that the Borrowers shall not have the right to assign
their rights or obligations hereunder or any interest herein (x) without the
prior written consent of the Administrative Agent, the Lenders and the Fronting
Banks or (y) pursuant to Section 5.03(c).
SECTION 8.08.
Assignments and Participations.

(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject





74



--------------------------------------------------------------------------------



to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Fronting Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, or an integral multiple of
$1,000,000 in excess thereof, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)        the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a





75



--------------------------------------------------------------------------------



Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof and provided, further, that
the Borrowers’ consent shall not be required during the primary syndication
hereof;
(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)        the consent of each Fronting Bank shall be required for all
assignments, other than pursuant to subsection (e) below.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any Affiliate or Subsidiary of a Borrower or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Fronting Bank and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Advances and participations in Letters of Credit in
accordance with its Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under





76



--------------------------------------------------------------------------------



Applicable Law without compliance with the provisions of this subsection, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  2.12, 2.15 and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Pittsburgh,
Pennsylvania a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Fronting Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers, any Fronting
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Fronting Banks or the Administrative Agent, sell
participations to any Person (other than a natural Person or any Borrower or any
Affiliate or Subsidiary of a Borrower) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Administrative Agent, the Fronting Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 7.05 (d) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall





77



--------------------------------------------------------------------------------



provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (a) through (g) of Section 8.01 that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.12, 2.15 and 8.05(b) (subject to the
requirements and limitations therein, including the requirements under Section
2.15(g) (it being understood that the documentation required under Section
2.15(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.21 as if it were an assignee under
subsection (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.12 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent (x) such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and (y) the sale to such participant is made with the Borrower’ prior written
consent. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 2.21(b) with respect to any Participant.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.06 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Advances, Letters of Credit or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Advance, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Borrowers are notified of the participation sold to such
Participant.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Disclosure of Certain Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.08,





78



--------------------------------------------------------------------------------



disclose to the assignee or participant or proposed assignee or participant, any
information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided, that prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrowers
received by it from such Lender.
SECTION 8.09.
Governing Law.

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.10.
Consent to Jurisdiction; Waiver of Jury Trial.

(a)    To the fullest extent permitted by law, each Borrower hereby irrevocably
(i) submits to the exclusive jurisdiction of any New York State or Federal court
sitting in New York City Borough of Manhattan and any appellate court from any
thereof in any action or proceeding arising out of or relating to this
Agreement, any other Loan Document or any Letter of Credit, and (ii) agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State court or in such Federal court. Each Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each
Borrower also irrevocably consents, to the fullest extent permitted by law, to
the service of any and all process in any such action or proceeding by the
mailing by certified mail of copies of such process to such Borrower at its
address specified in Section 8.02. Each Borrower agrees, to the fullest extent
permitted by law, that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(b)    EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH FRONTING BANK AND THE
LENDERS HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY LETTER OF CREDIT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.
SECTION 8.11.
Severability.

Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 8.12.
Entire Agreement.






79



--------------------------------------------------------------------------------



This Agreement and the Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except (i) as expressly agreed in any such previous agreement
and (ii) for the Fee Letters. Except as is expressly provided for herein,
nothing in this Agreement, expressed or implied, is intended to confer upon any
party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
SECTION 8.13.
Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
SECTION 8.14.
USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act, each Fronting Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers pursuant to the requirements of the Patriot Act that it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender, such Fronting Bank or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act.
SECTION 8.15.
No Fiduciary Duty.

The Administrative Agent, each Fronting Bank, each Lender and their respective
Affiliates (collectively, the “Credit Parties”), may have economic interests
that conflict with those of the Borrowers, their stockholders and/or their
affiliates. Each Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Credit Party, on the one hand, and
such Borrower, its stockholders or its affiliates, on the other. The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Credit Parties,
on the one hand, and the Borrowers, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Credit Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Credit Party has advised,
is currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Credit Party
is acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower agrees that it will not claim that any
Credit Party has rendered advisory services of any





80



--------------------------------------------------------------------------------



nature or respect, or owes a fiduciary or similar duty to such Borrower, in
connection with such transaction or the process leading thereto.
[Signatures to Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


FIRSTENERGY TRANSMISSION, LLC
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
TRANS-ALLEGHENY INTERSTATE LINE COMPANY




By /s/ Steven R. Staub    
Name: Steven R. Staub
Title: Assistant Treasurer







81



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Bank and as a
Fronting Bank




By /s/ Christian S. Brown    
Name: Christian S. Brown
Title: Senior Vice President





82



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Bank and as a Fronting Bank




By /s/ Peter Christensen    
Name: Peter Christensen
Title: Vice President







83



--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC, as a Bank




By /s/ Andrew N. Taylor    
Name: Andrew N. Taylor
Title: Vice President





84



--------------------------------------------------------------------------------



CITIBANK, N.A., as a Bank




By /s/ Scott McMutry    
Name: Scott McMutry
Title: Vice President





85



--------------------------------------------------------------------------------



COBANK, ACB, as a Bank




By /s/ Josh Batchelder    
Name: Josh Batchelder
Title: Vice President





86



--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank




By /s/ Mary Ceseo    
Name: Mary Ceseo
Title: Vice President





87



--------------------------------------------------------------------------------



UNION BANK, N.A., as a Bank




By /s/ Jeff Fesenmaier    
Name: Jeff Fesenmaier
Title: Vice President







88



--------------------------------------------------------------------------------



TD BANK, N.A., as a Bank




By /s/ Todd Antico    
Name: Todd Antico
Title: Senior Vice President





89



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Bank






By /s/ Sherrie I. Manson    
Name: Sherrie I. Mason
Title: Senior Vice President





90



--------------------------------------------------------------------------------



U.S. BANK, N.A., as a Bank






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President





91



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Bank






By /s/ Kyle E. Hoffman    
Name: Kyle E. Hoffman
Title: Authorized Signatory





92



--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORP., as a Bank






By /s/ Shuji Yabe        
Name: Shuji Yabe
Title: Managing Director





93



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as a Bank






By /s/ Richard K. Fronapfel, Jr.    
Name: Richard K. Fronapfel, Jr.
Title: Vice President





94



--------------------------------------------------------------------------------



CREDIT SUISSE AG, as a Bank






By /s/ Doreen Barr    
Name: Doreen Barr
Title: Director




By /s/ Alex Verdone    
Name: Alex Verdone
Title: Associate





95



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Bank






By /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory





96



--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Bank






By /s/ Michael King        
Name: Michael King
Title: Authorized Signatory





97



--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK, as a Bank






By /s/ Brian H. Gallagher    
Name: Brian H. Gallagher
Title: Senior Vice President





98



--------------------------------------------------------------------------------



UBS AG, STAMFORD BRANCH, as a Bank






By /s/ Irja R. Otsa    
Name: Irja R. Otsa
Title: Associate Director




By /s/ Mary E. Evans    
Name: Mary E. Evans
Title: Associate Director





99



--------------------------------------------------------------------------------



FIRST HAWAIIAN BANK, as a Bank






By /s/ Dawn Hofmann        
Name: Dawn Hofmann
Title: Vice President





100



--------------------------------------------------------------------------------



U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President





101



--------------------------------------------------------------------------------



U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President





102



--------------------------------------------------------------------------------



U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President





103



--------------------------------------------------------------------------------



U.S. BANK, N.A., as a Lender






By /s/ Eric J. Cosgrove    
Name: Eric J. Cosgrove
Title: Vice President















104



--------------------------------------------------------------------------------



SCHEDULE I




List of Commitments and Lending Offices


Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
 
 
 
 
PNC Bank, National Association
$76,250,000
PNC - First Side Center
500 1st Avenue
Pittsburgh, PA 15219-3128


Contact: Rini Davis
Phone: (412) 762-7638
Fax: (412) 762-8672
Email: rini.davis@pnc.com
Group Email: syndtrak@pnc.com 
Same as Domestic Lending Office
 
 
 
 
The Royal Bank of Scotland plc
$50,000,000
600 Washington Boulevard
Stamford, Connecticut 06901


Contact: Andrew Taylor
Fax: (203) 897-3380
Email: andrew.taylor@rbs.com 
Group Email: GBMUSOCLendingOperations@rbs.com  
Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$76,250,000
1111 Fannin, 10th Floor
Houston, TX 77002-6925


Contact: Peter Christensen
Phone: (212) 270-3917
Email: peter.christensen@jpmorgan.com
Same as Domestic Lending Office
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$38,125,000
1251 Avenue of the Americas
New York, NY 10020-1104


Contact: Bradford Joyce
Phone: (212) 782-5568
Fax: (212) 782-6440
Email: bjoyce@us.mufg.jp 
Same as Domestic Lending Office
 
 
 
 
Union Bank, N.A.
$38,125,000
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90017


Contact: Kevin Zitar
Phone: (213) 236-5503
Fax: (213) 236-4096
Email: Kevin.zitar@unionbank.com  
Group Email: synd@unionbank.com
Same as Domestic Lending Office
 
 
 
 






105



--------------------------------------------------------------------------------



Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
Citibank, N.A.
$76,250,000
399 Park Ave, 16th Floor 5
New York, NY 10043


Contact: Colleen Ryan
Phone: (212) 816-5746
Email: colleen.ryan@citi.com 
Group Email: GLOriginationOps@citi.com 
Same as Domestic Lending Office
 
 
 
 
CoBank, ACB
$150,000,000
5500 South Quebec St.
Greenwood Village, CO 80111


Contact: Josh Batchelder
Phone: (303) 740-4120
Fax : (303) 740-4002
Email : jbatchelder@bobank.com 
Group Email: agencybank@cobank.com
Same as Domestic Lending Office
 
 
 
 
TD Bank, N.A.
$125,000,000
1701 Route 70 East
Cherry Hill, NJ 08034


Contact: Shannon Batchman
Phone: (646) 652-1406
Email: Shannon.batchman@td.com Group Email: investorprocessing@yesbank.com
Same as Domestic Lending Office
 
 
 
 
KeyBank National Association
$50,000,000
127 Public Square
Cleveland, OH 44114


Contact: Sherrie Manson
Phone: (216) 689-3443
Fax: (216) 689-4981
Email: sherrie_manson@keybank.com
Same as Domestic Lending Office
 
 
 
 
U.S. Bank National Association
$50,000,000
800 Nicollet Mall
Minneapolis, MN 55402


Contact: Eric Cosgrove
Phone: (513) 632-3033
Fax: (513) 632-2068
Email: eric.cosgrove@usbank.com 
Group Email: complex_credits_oshkosh@usbank.com 
Same as Domestic Lending Office
 
 
 
 
Royal Bank of Canada
$50,000,000
 Three World Financial Center
New York, NY 10281


Contact: Kyle Hoffman
Phone: (212) 428-6602
Fax: (212) 428-6201
Email: kyle.hoffman@rbccm.com 
Same as Domestic Lending Office
 
 
 
 






106



--------------------------------------------------------------------------------



Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
Sumitomo Mitsui Banking Corporation
$50,000,000
227 Park Avenue
New York, NY 10172


Contact: Patrick McGoldrick
Phone: (212) 224-4228
Fax: (212) 224-5227
Email: pmcgoldrick@smbclf.com  
Group Email: loan.closers@credit-suisse.com 
Same as Domestic Lending Office
 
 
 
 
The Bank of New York Mellon
$25,000,000
One Wall Street, 19th Floor
New York, NY 10286


Contact: Richard K. Fronapfel
Phone: (212) 635-7615
Fax: (212) 635-8595
Email: Richard.fronapel@bnymellon.com 
Same as Domestic Lending Office
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
$25,000,000
11 Madison Avenue
New York, NY 10010


Contact: Shaheen Malik
Phone: (212) 538-4047
Fax: (212) 322-0420
Email: shaheen.malik@credit-suisse.com
Same as Domestic Lending Office
 
 
 
 
Goldman Sachs Bank USA
$25,000,000
200 West Street
New York, NY 10282


Contact: Michelle Latzoni
Phone: (212) 902-1099
Fax: (917) 977-3966 (to be used for notices)
Email: gsd.link@gs.com
Group Email: gs-sbd-admin-contacts@ny.email.gs.com 
Same as Domestic Lending Office
 
 
 
 
Morgan Stanley Bank, N.A.
$25,000,000
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111


Contact: Edward Henley
Phone: (443) 627-4326
Fax: (212) 404-9645
Email: docs4loans@ms.com 
Secondary Email: ms4loans@ms.com
 
 
 
 
 
The Huntington National Bank
$25,000,000
41 South High
Columbus, OH 43215


Contact: Amanda Sigg
Phone: (614) 480-4767
Fax: (877-274-8593
Email: Amanda.sigg@huntington.com 
Same as Domestic Lending Office
 
 
 
 






107



--------------------------------------------------------------------------------



Lender
Allocation
Domestic Lending Office
Eurodollar Lending Office
UBS Loan Finance LLC
$25,000,000
677 Washington Blvd
Stamford, CT 06901


Contact: Anna Neverova
Phone: (203) 719-7258
Email: anna.neverova@ubs.com 
Group Email: sh-obp@ubs.com 
Same as Domestic Lending Office
 
 
 
 
First Hawaiian Bank
$20,000,000
999 Bishop Street, Suite 1100
Honolulu, HI 96813


Contact: Dawn Hofmann
Phone: (808) 525-7113
Fax: (808) 525-6200
Email: dhofmann@fhb.com 
Same as Domestic Lending Office
 
 
 
 
TOTAL
$1,000,000,000
 
 








108



--------------------------------------------------------------------------------



SCHEDULE II


List of L/C Fronting Bank Commitments


Fronting Bank
Fronting Bank Address
L/C Fronting Bank Commitment
 
 
 
PNC Bank, National Association
PNC - First Side Center
500 1st Avenue
Pittsburgh, PA 15219-3128


$225,000,000
 
 
 
JPMorgan Chase Bank, N.A.
Global Trade Services,
10420 Highland Manor Drive
Floor 4, Tampa, FL 33610-9128
Attention: Letter of Credit Department
Fax: (813) 432-5162
Email: James.Alonzo@jpmchase.com
$75,000,000
 
 
 












109



--------------------------------------------------------------------------------



SCHEDULE III


Disclosure Documents


None.





110



--------------------------------------------------------------------------------



EXHIBIT A
Form of Assignment and Assumption


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.    Assignor[s]:    ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:            ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]





111



--------------------------------------------------------------------------------





3.
Borrowers:    FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated and Trans-Allegheny Interstate Line Company



4.
Administrative Agent:        PNC Bank, National Association, as the
administrative agent under     the Credit Agreement

 
5.
Credit Agreement:    The $1,000,000,000 Credit Agreement, dated as of May 8,
2012, among FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated and Trans-Allegheny Interstate Line Company, as Borrowers, the
Lenders parties thereto, PNC Bank, National Association, as Administrative
Agent, and the fronting banks party thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/Advances for all Lenders
Amount of Commitment/Advances Assigned8
Percentage Assigned of Commitment/
Advances
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]


Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By______________________________
Name:
Title:


[NAME OF ASSIGNOR]




By______________________________
Name:
Title:







112



--------------------------------------------------------------------------------



ASSIGNEE[S]
[NAME OF ASSIGNEE]




By______________________________
Name:
Title:




[NAME OF ASSIGNEE]




By______________________________
Name:
Title:






[Consented to and] Accepted:


PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By _________________________________
Name:
Title:


Consented to:


[LIST ALL FRONTING BANKS]., as a Fronting Bank




By ________________________________
Name:
Title:




[FIRSTENERGY TRANSMISSION, LLC
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
TRANS-ALLEGHENY INTERSTATE LINE COMPANY




By                        
Name:
Title:]  









113



--------------------------------------------------------------------------------



ANNEX 1


$1,000,000,000 Credit Agreement, dated as of May 8, 2012, among FirstEnergy
Transmission, LLC, American Transmission Systems, Incorporated and
Trans-Allegheny Interstate Line Company, as Borrowers, the Lenders parties
thereto, PNC Bank, National Association, as Administrative Agent, and the
fronting banks party thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.08(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.08(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is not a U.S. Person, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including pursuant to Section
2.15(e)(ii) of the Credit Agreement), duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the





114



--------------------------------------------------------------------------------



Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.











115



--------------------------------------------------------------------------------



EXHIBIT B
Form of Note


PROMISSORY NOTE


U.S.$[______________]    _______ __, 20__




FOR VALUE RECEIVED, the undersigned, [FIRSTENERGY TRANSMISSION, LLC,] [AMERICAN
TRANSMISSION SYSTEMS, INCORPORATED], [TRANS-ALLEGHENY INTERSTATE LINE COMPANY],
a[n] [___________] (the “Borrower”), HEREBY PROMISES TO PAY to [_____________]
(the “Lender”) for the account of its Applicable Lending Office (such term and
other capitalized terms herein being used as defined in the Credit Agreement
referred to below), or its registered assigns, the principal sum of
U.S.$[______________] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
outstanding on the Termination Date applicable to such Lender, payable on such
Termination Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to PNC Bank, National Association, as Administrative Agent, at 500 First
Avenue, 4th Floor, Pittsburgh, Pennsylvania 15219 in same day funds. Each
Advance made by the Lender to the Borrower pursuant to the Credit Agreement, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of May 8, 2012 (the “Credit
Agreement”), among the Borrower, [FirstEnergy Transmission, LLC,] [American
Transmission Systems, Incorporated,] [Trans-Allegheny Interstate Line Company,]
the banks party thereto, PNC Bank, National Association, as Administrative Agent
for the Lenders thereunder, and the fronting banks party thereto from time to
time. The Credit Agreement, among other things, (i) provides for the making of
Advances by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof





116



--------------------------------------------------------------------------------



shall operate as a waiver of such rights.


THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[FIRSTENERGY TRANSMISSION, LLC]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[TRANS-ALLEGHENY INTERSTATE LINE COMPANY]






By    
Name:
Title:







117



--------------------------------------------------------------------------------



EXHIBIT C
Form of Notice of Borrowing






PNC Bank, National Association, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Telephone No.: (412) 762-7638
Facsimile No.: (412) 762-8672
Attention: Rini Davis






____ __, 20__








Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, dated as of May 8, 2012 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [FirstEnergy Transmission, LLC,] [American
Transmission Systems, Incorporated,] [Trans-Allegheny Interstate Line Company,]
the banks party thereto, PNC Bank, National Association, as Administrative Agent
for the Lenders thereunder, and the fronting banks party thereto from time to
time, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests [a] Borrowing[s] under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing[s] (the “Proposed Borrowing[s]”) as required by
Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing[s] is __________________,
____.
(ii)    The Type of Advance to be made in connection with the [First] Proposed
Borrowing is [an Alternate Base Rate Advance] [a Eurodollar Rate Advance]. The
aggregate amount of such Proposed Borrowing is $____________. [The Interest
Period for each Eurodollar Rate Advance made as part of such Proposed Borrowing
is ____ [month[s]].]
[(iii)    The Type of Advance to be made in connection with the [Second]
Proposed Borrowing is [an Alternate Base Rate Advance] [a Eurodollar Rate
Advance]. The aggregate amount of such Proposed Borrowing is $____________. [The
Interest Period for each Eurodollar Rate Advance made as part of such Proposed
Borrowing is ____ [month[s]].]





118



--------------------------------------------------------------------------------



[(iii)][(iv)]    The Borrower requesting the Proposed Borrowing[s] is
_______________.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing[s]:
(A)    the representations and warranties of such Borrower contained in
Section 4.01 [(other than (1) subsection (f) thereof, and (2) the last sentence
of subsection (g) thereof)] of the Credit Agreement are true and correct, before
and after giving effect to the Proposed Borrowing[s] and to the application of
the proceeds therefrom, as though made on and as of such date (other than, as to
any such representation or warranty that by its terms refers to a specific date
other than the date of the Proposed Borrowing[s], in which case, such
representation and warranty is true and correct as of such specific date);
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing[s] or from the application of the proceeds therefrom, that
constitutes an Event of Default or an Unmatured Default with respect to such
Borrower; and
(C)    immediately following such Proposed Borrowing[s], (1) the aggregate
amount of Outstanding Credits shall not exceed the aggregate amount of the
Commitments then in effect, (2) the Outstanding Credits of any Lender shall not
exceed the amount of such Lender’s Commitment and (3) the Outstanding Credits
for the account of any Borrower shall not exceed the Borrower Sublimit for such
Borrower.
Please transfer or credit the funds to the following account:
Bank: ___________
Address: _________________
ABA #: __________________
Account #: _______________
Beneficiary: ______________
[remainder of page intentionally left blank]





119



--------------------------------------------------------------------------------





Very truly yours,


[FIRSTENERGY TRANSMISSION, LLC]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[TRANS-ALLEGHENY INTERSTATE LINE COMPANY]




By    
Name:
Title:








120



--------------------------------------------------------------------------------



EXHIBIT D
Form of Letter of Credit Request






_____ __, 20__








PNC Bank, National Association, as Administrative Agent
[INSERT ADMINISTRATIVE AGENT’S ADDRESS]
Attn:_______________________


[___________________, as Fronting Bank
[ADDRESS]]


Ladies and Gentlemen:


The undersigned, [FIRSTENERGY TRANSMISSION, LLC,] [AMERICAN TRANSMISSION
SYSTEMS, INCORPORATED] [TRANS-ALLEGHENY INTERSTATE LINE COMPANY], a[n]
[___________] (the “Borrower”), refers to that certain Credit Agreement, dated
as of May 8, 2012 (the “Credit Agreement”), among the Borrower, [FirstEnergy
Transmission, LLC,] [American Transmission Systems, Incorporated,]
[Trans-Allegheny Interstate Line Company,] the banks party thereto, PNC Bank,
National Association, as Administrative Agent for the Lenders thereunder, and
the fronting banks party thereto from time to time. Capitalized terms used
herein, and not otherwise defined herein, shall have their respective defined
meanings as set forth in the Credit Agreement.


Pursuant to Section 2.03(c) of the Credit Agreement, the Borrower irrevocably
requests that the Fronting Bank to which this Letter of Credit Request is
addressed issue a Letter of Credit on the following terms:


1.    Date of Issuance:


2.    Expiration Date:


3.    Stated Amount:


4.    Beneficiary:


5.    Account Party:







121



--------------------------------------------------------------------------------



and the terms set forth in the attached application for said Letter of Credit.


The Borrower hereby further certifies that (i) as of the date hereof, (ii) as of
the Date of Issuance and (iii) after the issuance of the Letter of Credit
requested hereby:


(A)    the representations and warranties of such Borrower contained in
Section 4.01 [(other than (1) subsection (f) thereof, and (2) the last sentence
of subsection (g) thereof)] of the Credit Agreement are true and correct on and
as of the date hereof, before and after giving effect to the issuance of such
Letter of Credit and to the application of the proceeds therefrom, as though
made on and as of such date (other than, as to any such representation or
warranty that by its terms refers to a specific date other than the date of the
issuance of such Letter of Credit, in which case, such representation and
warranty is true and correct as of such specified date);


(B)    no event has occurred and is continuing, or would result from the
issuance of the Letter of Credit requested hereby or from the application of the
proceeds therefrom, that constitutes an Event of Default or an Unmatured Default
with respect to such Borrower; and


(C)    immediately following the issuance of such Letter of Credit, (1) the
aggregate amount of Outstanding Credits shall not exceed the aggregate amount of
the Commitments then in effect, (2) the Outstanding Credits of any Lender shall
not exceed the amount of such Lender’s Commitment [and] [,] (3) the Stated
Amount thereof, when aggregated with (x) the Stated Amount of each other Letter
of Credit that is outstanding or with respect to which a Letter of Credit
Request has been received and (y) the outstanding Reimbursement Obligations,
shall not exceed the L/C Commitment Amount [and (2) the aggregate Stated Amount
of all outstanding Letters of Credit issued by the Fronting Bank will not exceed
$].


If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.03(c) of the Credit Agreement.


[remainder of page intentionally left blank]





122



--------------------------------------------------------------------------------



Very truly yours,


[FIRSTENERGY TRANSMISSION, LLC]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[TRANS-ALLEGHENY INTERSTATE LINE COMPANY]






By ___________________________
Name:
Title:







123



--------------------------------------------------------------------------------



EXHIBIT E
Form of Opinion of Gina K. Gunning, Associate General Counsel of FE




[LETTERHEAD OF FIRSTENERGY CORP.]
May 8, 2012

To the Banks party to the within-mentioned Credit Agreement,
PNC Bank, National Association, as Administrative Agent
for the Lenders thereunder and the fronting banks party thereto


Re:    Credit Agreement, dated as of May 8, 2012

Ladies and Gentlemen:
I am Associate General Counsel for FirstEnergy Service Company and have acted as
counsel to its affiliates, FirstEnergy Transmission, LLC (formerly known as
Allegheny Energy Transmission, LLC), a Delaware limited liability company
(“FET”), American Transmission Systems, Incorporated, an Ohio corporation
(“ATSI”) and Trans-Allegheny Interstate Line Company, a Maryland and Virginia
corporation (“TrAILCo” and, together with FET and ATSI, the “Borrowers”), in
connection with the transactions contemplated by the Credit Agreement, dated as
of May 8, 2012 (the “Credit Agreement”), among the Borrowers, the banks party
thereto, PNC Bank, National Association, as Administrative Agent for the Lenders
thereunder, and the fronting banks party thereto. Capitalized terms used herein
but not defined in this letter have the meanings assigned to them in the Credit
Agreement. This letter is being furnished to you pursuant to Section 3.01(a)(v)
of the Credit Agreement. The Credit Agreement and the Notes are sometimes
referred to in this letter collectively as the “Loan Documents” and each
individually as a “Loan Document”.
For purposes of this letter, I, or persons under my supervision or control, have
reviewed executed originals or copies of executed originals of the Credit
Agreement and each Note delivered on the date hereof. I, or persons under my
supervision or control, have also reviewed originals or copies of the ATSI PUCO
Order and such corporate records and other documents and matters and have made
such investigation of fact and law as I, or persons under my supervision or
control have considered relevant or necessary as a basis for this letter. In
such review, we have assumed the accuracy and completeness of all agreements,
documents, records, certificates and other materials submitted to us, the
conformity with the originals of all such materials submitted to us as copies
(whether or not certified and including facsimiles), the authenticity of the
originals of such materials and all materials submitted to us as originals, the
genuineness of all signatures (other than those on behalf of the Borrowers) and
the legal capacity of all natural persons.
I have also assumed (a) the due organization, valid existence and good standing
under the laws of its jurisdiction of incorporation of each party (other than
ATSI) to each Loan Document,





124



--------------------------------------------------------------------------------



(b) the legal capacity of natural persons, (c) the corporate or other power and
due authorization of each Person (other than ATSI) not a natural person to
execute, deliver and perform its obligations under each Loan Document to which
it is a party, (d) the due execution, delivery and performance of each Loan
Document by each party thereto (other than ATSI), and (e) that each Loan
Document constitutes the valid and binding obligation of each party thereto,
enforceable against such party in accordance with its terms. As to various
questions of fact relevant to this letter, I have relied, without independent
investigation, upon certificates of public officials, certificates of officers
of the Borrowers and representations and warranties of the Borrowers contained
in the Credit Agreement.
I am a member of the Bar of the State of Ohio, and, for purposes of this letter,
I do not hold myself out as an expert on the laws of any jurisdiction other than
the laws of the State of Ohio. I express no opinion herein as to the application
or effect of the laws of any jurisdiction other than the laws of the State of
Ohio. The phrase “any applicable law of the State of Ohio” and similar phrases
refers to, in my experience, the laws of the State of Ohio generally applicable
to transactions of the type contemplated under each Loan Document, and
specifically excludes (i) laws of any counties, cities, towns, municipalities
and special political subdivisions and any agencies thereof; (ii) zoning, land
use, building and construction laws; and (iii) any environmental, labor, tax,
pension, employee benefit, antiterrorism, money laundering, insurance,
antitrust, securities or intellectual property laws.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, I am of the opinion that:
1.ATSI is a corporation existing and in good standing under the laws of the
State of Ohio, is qualified to do business as a foreign corporation in and is in
good standing under the laws of each other state in which the ownership of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect, and has all corporate powers to carry on its business as now conducted
and to maintain and operate its property and business.
2.No Governmental Action is or will be required under applicable laws of the
State of Ohio for (a) the execution or delivery by ATSI of any Loan Document or
the performance by ATSI of its obligations thereunder or (b) the consummation by
ATSI of any transaction contemplated by the Loan Documents, other than (1) the
ATSI PUCO Order, which is in full force and effect as of the date hereof, (2)
such Governmental Action as may be required as a condition to the exercise by
ATSI of its rights under Section 2.05(b) or 2.06 of the Credit Agreement and (3)
such Governmental Action as may be required after the date hereof in connection
with the performance by ATSI of the general covenants set forth in Sections
5.01(a) and (b) of the Credit Agreement.
3.Neither the execution or delivery by ATSI of the Loan Documents to which it is
a party, nor the performance by ATSI of its obligations under such Loan
Documents, the consummation by ATSI of the transactions contemplated by any such
Loan Document, and compliance by ATSI with the provisions thereof, will result
in (i) a breach or default of any of the provisions of the Organizational
Documents of ATSI, (ii) a breach or default of the ATSI PUCO Order, (iii) a
breach or default of any applicable law of the State of Ohio, (iv) a breach or
default of any indenture,





125



--------------------------------------------------------------------------------



mortgage, lease or any other agreement or instrument to which ATSI is a party or
by which any of its property is bound, or (v) the creation or imposition of any
Lien upon any property of ATSI, except in the case of each of (iii), (iv) and
(v) to the extent such breach or default, or creation or imposition of any such
Lien, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect with respect to ATSI.
4.Neither the execution or delivery by TrAILCo or FET of the Loan Documents to
which it is a party, nor the performance by TrAILCo or FET of its obligations
under such Loan Documents, the consummation by TrAILCo or FET of the
transactions contemplated by any such Loan Document, and compliance by TrAILCo
or FET with the provisions thereof, will result in (i) a breach or default of
any indenture, mortgage, lease or any other agreement or instrument to which
TrAILCo or FET is a party or by which any of its property is bound or (ii) the
creation or imposition of any Lien upon any property of TrAILCo or FET, except
in the case of each of (i) and (ii) to the extent such breach or default, or
creation or imposition of any such Lien, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect with respect
to TrAILCo or FET.
5.The execution, delivery and performance by ATSI of each of the Loan Documents
to which it is a party are within its corporate powers, have been authorized by
all necessary corporate action on the part of ATSI and do not, and will not,
require the consent or approval of ATSI’s shareholders, other than such consents
and approvals as have been obtained, given or accomplished.
6.The Credit Agreement and each Note delivered on the date hereof by ATSI have
been executed and delivered by ATSI.
Except as disclosed in the Disclosure Documents, there is no pending or, to the
best of my knowledge, threatened action or proceeding affecting directly any
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that would reasonably be expected to have a material adverse effect
on such Borrower’s ability to perform its obligations under the Loan Documents
to which it is a party.
The opinions set forth herein are qualified in their entirety and subject to the
following:
B.No examination has been made of, and no opinion is expressed as to the effect
of, any zoning ordinance or permit pertaining to the authority of the Borrowers
to operate their properties or conduct its business
C.I also express no opinion with respect to the following:
(i)
the financial condition or solvency of any Borrower;

(ii)
the compliance of the Credit Agreement or any other Loan Document or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, Federal and state securities laws, rules and regulations;






126



--------------------------------------------------------------------------------



(iii)
the compliance of the transactions contemplated by the Loan Documents with any
regulations or governmental requirements applicable to any Person other than the
Borrowers; and

(iv)
the financial ability of any Borrower or the ability (financial or otherwise) of
any other Person to meet their respective obligations under the Loan Documents.

D.This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and I undertake no, and hereby disclaim
any, obligation to advise you of any change in any matter set forth herein,
whether based on a change in the law, a change in any fact relating to any
Borrower or any other Person, or any other circumstance occurring after the date
hereof.
E.I have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
letter.
F.This letter is limited to the matters expressly set forth herein and no
opinions are to be inferred or may be implied beyond the opinions expressly set
forth herein.
G.This letter is solely for the benefit of the addressees hereof in connection
with the transactions contemplated by the Credit Agreement and may not be relied
on by the addressees hereof for any other purpose or furnished or quoted to or
relied on by any other Person (other than the permitted successors and assigns
of such addressees under the Credit Agreement) for any purpose without my prior
written consent, provided, however, a copy of this opinion may be provided to
(i) counsel for the addressees hereof, (ii) your auditors and (iii) regulatory
agencies having jurisdiction over you.


Respectfully submitted,



Gina K. Gunning
Associate General Counsel





127



--------------------------------------------------------------------------------



EXHIBIT F
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP




May 8, 2012




To the Banks party to the within-mentioned Credit Agreement,
PNC Bank, National Association, as Administrative Agent
for the Lenders thereunder, and the fronting banks party thereto



Re:    Credit Agreement, dated as of May 8, 2012


Ladies and Gentlemen:


We have acted as special New York counsel to FirstEnergy Transmission, LLC
(formerly known as Allegheny Energy Transmission, LLC), a Delaware limited
liability company (“FET”), American Transmission Systems, Incorporated, an Ohio
corporation (“ATSI”) and Trans-Allegheny Interstate Line Company, a Maryland and
Virginia corporation (“TrAILCo”, and together with FET and ATSI, the “Borrowers”
and each a “Borrower”), in connection with the execution and delivery of the
Credit Agreement, dated as of May 8, 2012 (the “Credit Agreement”), among the
Borrowers, the banks party thereto, PNC Bank, National Association, as
Administrative Agent for the Lenders thereunder, and the fronting banks party
thereto. Capitalized terms used but not defined in this letter have the meanings
assigned to them in the Credit Agreement. This letter is being furnished to you
at the request of the Borrowers pursuant to Section 3.01(a)(vi) of the Credit
Agreement. The Credit Agreement and the Notes are sometimes referred to in this
letter collectively as the “Loan Documents” and each individually as a “Loan
Document”.
In connection with this letter, we have reviewed executed originals or copies of
executed originals of the Credit Agreement and the form of the Notes attached
thereto. We have also reviewed a copy of the TrAILCO FERC Order and originals or
certified copies of such corporate records of each Borrower and other
certificates and documents of officials of each Borrower and certain of their
affiliates, public officials and others as we have deemed appropriate for
purposes of this letter, and relied upon them to the extent we deem appropriate.
As to various questions of fact relevant to this letter, we have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of each Borrower, and representations and warranties of each
Borrower contained in the Credit Agreement. In addition, we have made no inquiry
of any Borrower or any other Person (including Governmental Authorities)
regarding any judgments, orders, decrees, franchises, licenses, certificates,
registrations, permits or other public records or agreements to which any
Borrower is a party other than those described herein, and our knowledge of any
such matters is accordingly limited.





128



--------------------------------------------------------------------------------



We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (i) the due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation of each party to
each Loan Document (other than FET), (ii) the legal capacity of natural persons,
(iii) the corporate or other power and due authorization of each Person not a
natural person (other than FET) to execute, deliver and perform its obligations
under each Loan Document to which it is a party, (iv) the due execution and
delivery of each Loan Document by all parties thereto (other than FET), (v) that
each Loan Document constitutes the valid and binding obligation of each party
thereto (other than the Borrowers), enforceable against such party in accordance
with its terms, (vi) that the execution, delivery and performance by each party
to the Loan Documents, other than FET, do not, and will not, require the consent
or approval of its shareholders, other than such consents and approvals as have
been duly obtained, given or accomplished and are in full force and effect and
will not result in (a) a breach or violation of, or conflict with, any of the
provisions of its Organizational Documents (other than, in the case of FET, its
Organizational Documents listed on Schedule I hereto (the “FET Organizational
Documents”)) or (b) a breach of or default under, or conflict with, any of the
provisions of any indenture, mortgage, lease or other agreement or instrument to
which it is a party or (c) a breach or violation of, or conflict with, any law
(other than, in the case of any Borrower, any Included Law (as defined herein))
or any order, rule, regulation or determination of any Governmental Authority
applicable to it (other than the TrAILCo FERC Order), (vii) that all required
Governmental Action (other than, in the case of any Borrower, under any Included
Law) for the execution and delivery by each party to any Loan Document, the
performance by it of its obligations thereunder or the consummation by it of any
transaction contemplated thereby have been obtained or taken and (viii) that the
Approvals (other than the TrAILCo FERC Order) are in full force and effect.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:
1.
FET is duly existing as a limited liability company in good standing under the
laws of the State of Delaware and has the limited liability company power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents to which it is a party.

2.
No Governmental Action is or will be required under any Included Law for the due
execution and delivery by each Borrower of each Loan Document to which it is a
party or the performance by it of its obligations thereunder, other than (i) in
the case of TrAILCo, the TrAILCo FERC Order, which is in full force and effect
as of the date hereof, and (ii) such Governmental Action as may be required
after the date hereof in connection with the performance by such Borrower of the
general covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.

3.
The execution and delivery by each Borrower of each Loan Document to which it is
a party do not, and the performance by such Borrower of its obligations under






129



--------------------------------------------------------------------------------



each such Loan Document will not, result in a breach or violation of (i) any
Included Law, (ii) in the case of FET, the FET Organizational Documents, or
(iii) in the case of TrAILCo, the TrAILCo FERC Order.
4.
Each of the Loan Documents to which FET is a party (i) has been duly authorized
by all necessary limited liability company action by FET and (ii) has been duly
executed and delivered by FET.

5.
The Credit Agreement constitutes a valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms.

6.
Each Note, when properly completed and executed by the applicable Borrower and
delivered in exchange for value, will constitute a valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms.

The opinions set forth herein are qualified in their entirety and subject to the
following:
A.We express no opinion as to the Laws (as defined below) of any jurisdiction
other than the Included Laws. We have made no special investigation or review of
any published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York, (ii) the Delaware Limited Liability Company Act and (iii) the
Federal Laws of the United States of America. For purposes of this letter, the
term “Included Laws” means the items described in clauses (i), (ii) and (iii) of
the preceding sentence that are, in our experience, normally applicable to
transactions of the type contemplated by the Loan Documents. The term Included
Laws specifically excludes (i) Laws of any counties, cities, towns,
municipalities and special political subdivisions and any agencies thereof; (ii)
zoning, land use, building and construction Laws; (iii) Federal Reserve Board
margin regulations; and (iv) any environmental, labor, tax, pension, employee
benefit, antiterrorism, money laundering, insurance, antitrust, securities or
intellectual property Laws.
B.When used in this letter, the phrases “known to us”, “to our knowledge” and
similar phrases (i) mean the conscious awareness of facts or other information
by (a) the lawyer in our firm who signed this letter, (b) any lawyer in our firm
actively involved in negotiating and preparing the Loan Documents and (c) solely
as to information relevant to a particular opinion, issue or confirmation
regarding a particular factual matter, any lawyer in our firm who is primarily
responsible for providing the response concerning that particular opinion, issue
or confirmation and (ii) do not require or imply (a) any examination of this
firm’s, such lawyer’s or any other Person’s files, (b) that any inquiry be made
of the client, any lawyer (other than the lawyers described above), or any other
Person or (c) any review or examination of any agreements, documents,
certificates, instruments or other papers (including, but not limited to, the
exhibits and schedules to the Loan Documents and the various papers referred to
in or contemplated by the Loan Documents and the respective exhibits and
schedules thereto) other than the Loan Documents.
C.The opinion expressed in paragraph 1 herein as to the existence and good
standing





130



--------------------------------------------------------------------------------



of FET is given solely on the basis of a good standing certificate of the
Delaware Secretary of State dated May 7, 2012 and speaks only as of the date of
the certificate rather than the date hereof. Such opinion is limited to the
meaning ascribed to the certificate by the Delaware Secretary of State and
applicable Laws.
D.The matters expressed in this letter are subject to and qualified and limited
by (i) applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally from time to time in effect; (ii) general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity); (iii) principles of commercial reasonableness and unconscionability and
an implied covenant of good faith and fair dealing; (iv) the power of the courts
to award damages in lieu of equitable remedies; and (v) securities Laws and
public policy underlying such Laws with respect to rights to indemnification and
contribution. Although it appears that the requirements of Section 5-1401 of the
New York General Obligations Law have been met, we express no opinion on whether
the choice of law provision in Section 8.09 of the Credit Agreement or in each
Note would raise any issues under the United States constitution or in equity
that would affect whether courts in New York would enforce the choice of
New York law to govern the Credit Agreement or such Note. We have also assumed
that the choice of law of the State of New York as the governing law of the
Credit Agreement and each Note would not result in a violation of an important
public policy of another state having greater contacts with the transactions
contemplated by the Loan Documents than the State of New York.
E.This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and we undertake no, and hereby disclaim
any, obligation to advise you of any change in any matter set forth herein,
whether based on a change in the law, a change in any fact relating to any
Borrower or any other Person, or any other circumstance occurring after the date
hereof. This letter is limited to the matters expressly stated herein and no
opinions are to be inferred or may be implied beyond the opinions expressly set
forth herein.
F.We have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
letter.
G.We express no opinion as to (i) the compliance of the transactions
contemplated by the Loan Documents with any Laws applicable to any Person other
than the Borrowers; (ii) the financial condition or solvency of any Borrower;
(iii) the ability (financial or otherwise) of any Borrower or any other Person
to meet its obligations under the Loan Documents; (iv) the compliance of the
Loan Documents or the transactions contemplated thereby with, or the effect on
any of the opinions expressed herein of, the antifraud provisions of Federal and
state securities Laws; (v) the conformity of the Loan Document to any term sheet
or commitment letter; or (vi) any provision of any Loan Document which would, to
the extent not permitted by applicable Law, restrict, waive access to or vary
legal or equitable remedies or defenses (including, but not limited to, a right
to notice of and hearing on matters relating to prejudgment remedies, service of
process, proper jurisdiction and venue, forum non conveniens and the right to
trial by jury) or the right to collect damages (including, but not limited to,
actual, consequential, special, indirect, incidental, exemplary





131



--------------------------------------------------------------------------------



and punitive damages).
H.For purposes of this letter, the phrase “transactions of the type contemplated
by the Loan Documents” and similar phrases mean (i) the making of Advances and
the issuance of Letters of Credit by the banks party to the Credit Agreement and
(ii) the performance by the Borrowers of their respective obligations under the
Loan Documents.
I.This letter is solely for your benefit, and no other Person (other than your
permitted successors and assigns under the Credit Agreement) shall be entitled
to rely upon this letter. Without our prior written consent, this letter may not
be quoted in whole or in part or otherwise referred to in any document and may
not be furnished or otherwise disclosed to or used by any other Person,
provided, however, a copy of this opinion may be provided to (i) counsel for the
addressees hereof, (ii) your auditors and (iii) regulatory agencies having
jurisdiction over you.
Very truly yours,






AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.













132



--------------------------------------------------------------------------------



Schedule I
1.
Certificate of Formation of Allegheny Energy Transmission, LLC, dated October
13, 2006.

2.
Limited Liability Company Agreement of Allegheny Energy Transmission, LLC, dated
as of October 30, 2006.

3.    Certificate of Amendment of Allegheny Energy Transmission, LLC, dated May
4, 2012.













133



--------------------------------------------------------------------------------



EXHIBIT G
Form of Opinion of
Special Maryland Counsel to TrAILCo
May 8, 2012
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


The Lenders and Fronting Banks Party to the Credit Agreement referred to below




 

Re: Credit Agreement
Ladies and Gentlemen:
We serve as special Maryland counsel to Trans-Allegheny Interstate Line Company,
a Maryland and Virginia corporation (the “Borrower”), in connection with that
certain Credit Agreement, dated as of May 8, 2012 (the “Credit Agreement”),
among the Borrower, FirstEnergy Transmission, LLC, American Transmission
Systems, Incorporated, the banks and other financial institutions listed on the
signature page thereof, PNC Bank, National Association, as Administrative Agent,
and the fronting banks party thereto from time to time. This opinion is being
furnished to you at the request of Borrower pursuant to Section 3.01(a)(vii) of
the Credit Agreement.
In our capacity as the Borrower’s counsel, we have reviewed the following
documents (collectively, the “Documents”):
(a)    the charter of the Borrower, as in effect on the date hereof (the
“Charter”), certified as of a recent date by the State Department of Assessments
and Taxation of Maryland (the “SDAT”);
(b)    the By-laws, of the Borrower, as in effect on the date hereof (the
“By-laws”), certified by an officer of the Borrower;
(c)    the Credit Agreement;





134



--------------------------------------------------------------------------------



(d)    the Notes (as defined in the Credit Agreement) executed and delivered by
the Borrower on the date hereof;
(e)    resolutions adopted by the Board of Directors of the Borrower relating to
the approval of the Credit Agreement;
(f)    a certificate of the SDAT as to the good standing of the Borrower, dated
as of a recent date;
(g)    a certificate executed by an officer of the Borrower, dated as the date
hereof (the “Officer’s Certificate”); and
(h)    such other documents as we have considered necessary to the rendering of
the opinions expressed below.
In examining the Documents, and in rendering the opinion set forth below, we
have assumed, without independent investigation, the following: (a) each of the
parties to the Documents (other than the Borrower) has duly and validly
authorized, executed and delivered each of the Documents and each instrument,
agreement and other document executed in connection with the Documents to which
such party (other than the Borrower) is a signatory and each such party's (other
than the Borrower's) obligations set forth in the Documents, are its legal,
valid and binding obligations, enforceable in accordance with their respective
terms; (b) each person executing any such instrument, agreement or other
document on behalf of any such party (other than the Borrower) is duly
authorized to do so; (c) each natural person executing any such instrument,
agreement or other document is legally competent to do so; (d) the Documents
accurately describe and contain the mutual understandings of the parties, there
are no oral or written modifications of or amendments or supplements to the
Documents and there has been no waiver of any of the provisions of the Documents
by actions or conduct of the parties or otherwise; and (e) all documents
submitted to us as originals are authentic, all documents submitted to us as
certified or photostatic copies or telecopies or portable document file (".PDF")
copies conform to the original documents (and the authenticity of the originals
of such copies), all signatures on all documents submitted to us for examination
(and including signatures on photocopies, telecopies and .PDF copies) are
genuine, and all public records reviewed are accurate and complete. As to all
factual matters relevant to the opinion set forth below, we have relied upon the
representations and warranties made in the Credit Agreement and on the Officer’s
Certificate as to the factual matters set forth therein, which we assume to be
accurate and complete, and on the oral or written statements and representations
of officers of the Borrower, of public officials and others and our review of
the Documents.
Based upon and subject to the foregoing and having regard for such legal
considerations we deem relevant, we are of the opinion that, as of the date
hereof:
1.    The Borrower has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland.
2.    The Borrower has the corporate power and authority to own, lease and
operate





135



--------------------------------------------------------------------------------



its properties and conduct its business as described in the Charter and to
execute the Credit Agreement and the Notes and to perform its obligations under
the Credit Agreement and the Notes.
3.    The execution and delivery of the Credit Agreement and the Notes and the
consummation of the transactions therein contemplated will not result in any
violation of (i) the provisions of the Charter or By-laws or (ii) any law, rule
or regulation applicable to the Borrower or, to our knowledge, any order, writ
or decree of any of any Governmental Authority (as defined in Credit Agreement)
of the State of Maryland having jurisdiction over the Borrower or any of its
properties.
4.    The Credit Agreement and the Notes have been duly authorized, executed and
delivered by the Borrower.
5.    No authorization or approval or other action by, and no notice to or
filing by the Borrower with, any Governmental Authority of the State of Maryland
pursuant to any law, rule, regulation, decision, order, judgment or
determination of the State of Maryland or any Governmental Authority of the
State of Maryland is required for the due execution, delivery, recordation,
filing or performance by the Borrower of the Credit Agreement, or for the
consummation by the Borrower of the transactions contemplated by the Credit
Agreement.
In addition to those qualifications set forth above, the foregoing opinion is
further qualified as follows:
(a)    We have made no investigation of, and we express no opinion as to, the
laws of any jurisdiction other than the laws of the State of Maryland. Without
limiting the generality of the foregoing sentence, we express no opinion as to
compliance with or the applicability or effect of any utility company laws. To
the extent that any documents referred to herein are governed by the laws of a
jurisdiction other than the State of Maryland, we have assumed that the laws of
such jurisdiction are the same as the laws of the State of Maryland. We note
that the Credit Agreement is to be construed under the laws of the State of New
York.
(b)    This opinion concerns only the effect of the laws (exclusive of the
principles of conflict of laws) of the State of Maryland as currently in effect.
We assume no obligation to supplement this opinion if any applicable laws change
after the date hereof or if any facts or circumstances come to our attention
after the date hereof that might change this opinion.
(c)    We express no opinion as to compliance with (i) the securities (or “blue
sky”) laws of the State of Maryland or (ii) the requirements for the creation,
perfection, or priority of a security interest or other liens under the laws of
the State of Maryland.
(d)    This opinion is limited to the matters set forth herein, and no other
opinion should be inferred beyond the matters expressly stated.





136



--------------------------------------------------------------------------------



(e)    Our opinion expressed in clause (ii) of paragraph 3 and paragraph 5 above
is based upon our consideration of only those laws, rules or regulations,
including the applicable regulatory rules and regulations, of the State of
Maryland and consents, authorizations, permits, approvals, decisions, orders,
judgments or determinations of, or notices, filings or registrations with, any
Governmental Authority of the State of Maryland, if any, which are required
under those Maryland statutes and regulations which a lawyer licensed in the
State of Maryland who routinely represents companies similar to the Borrower
would reasonably believe are normally applicable to transactions of the type
described in the Credit Agreement.
This opinion is being furnished to you for your benefit and, accordingly, may
not be relied upon by, quoted in any manner to, or delivered to any other person
or entity (other than (i) your permitted successors and assigns under the
Amended Credit Agreement, (ii) King & Spalding LLP, special New York Counsel to
the Administrative Agent, in connection with the opinion to be issued by it
dated the date hereof, (iii) counsel for and auditors of each Lender and (iv)
the federal and state banking authorities having authority over such Lender)
without, in each instance, our prior written consent. Notwithstanding the
foregoing, a copy of this opinion letter may be delivered to any person who
becomes a Lender (as defined in the Credit Agreement) in accordance with the
provisions of the Credit Agreement. Any such person may rely on the opinion
expressed above as if this opinion letter were addressed and delivered to such
person on the date hereof.
Very truly yours,
DLA PIPER LLP (US)







137



--------------------------------------------------------------------------------



SCHEDULE I


Lender
 
PNC Bank, National Association
 
The Royal Bank of Scotland plc
 
JPMorgan Chase Bank, N.A.
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
Union Bank, N.A.
 
Citibank, N.A.
 
CoBank, ACB
 
TB Bank, N.A.
 
KeyBank National Association
 
U.S. Bank National Association
 
Royal Bank of Canada
 
Sumitomo Mitsui Banking Corporation
 
Bank of New York Mellon
 
Credit Suisse AG, Cayman Islands Branch
 
Goldman Sachs
 
Morgan Stanley Bank, N.A.
 
The Huntington National Bank
 
UBS Loan Finance LLC
 
First Hawaiian Bank














138



--------------------------------------------------------------------------------



EXHIBIT H
Form of Opinion of
Special Virginia Counsel to TrAILCo




May ___, 2012
 

PNC Bank, National Association,
as Administrative Agent for the Lenders


The Lenders (as defined below)


Trans-Allegheny Interstate Line Company:
Credit Agreement
Ladies and Gentlemen:
We have acted as special counsel in the Commonwealth of Virginia to
Trans-Allegheny Interstate Line Company, a Virginia and Maryland corporation
(the “Company”), in connection with the financing transactions contemplated by
that certain Credit Agreement dated as of May ___, 2012 (the “Credit
Agreement”), by and among the Company, FirstEnergy Transmission, LLC, American
Transmission Systems, Incorporated, the banks and other financial institutions
party thereto (the “Lenders”), and PNC Bank, National Association, as
administrative agent for the Lenders (the “Administrative Agent”). Capitalized
terms used herein without definitions shall have the meanings given to them in
the Credit Agreement. This opinion is being furnished to you pursuant to Section
3.01(a)(viii) of the Credit Agreement.
In connection with the foregoing, we have examined executed counterparts or
facsimile or photostatic copies of executed counterparts of the following
documents (all dated as of the date hereof unless otherwise indicated):
1.    the Credit Agreement;
2.    the Notes executed and delivered by the Company on the date hereof (the
“Notes”);
3.    the the Company’s Articles of Incorporation dated as of October 17, 2006
and filed with the State Corporation Commission of the Commonwealth of Virginia
(the “SCC”) on October 27, 2006, certified by the SCC on May 2, 2012 (the
“Articles”), and the By-laws as adopted by the Written Consent of Incorporator
of the Company on October 30, 2006, as revised through February 28, 2012 (the
“Bylaws” and, together with the Articles, the “Governing Documents”);
4.    the resolutions from the Meeting of the Board of Directors of the Company
held January 27, 2012 (the “Resolutions”); and
5.    the certificate of good standing dated May 2, 2012, issued by the SCC with
respect





139



--------------------------------------------------------------------------------



to the Company (the “Good Standing Certificate”).
We have also examined originals or copies of such other agreements, corporate
records, instruments and certificates (including the Opinion Certificate
attached hereto as Exhibit A), certificates of public authorities and such
matters of law as we have deemed necessary for the purpose of rendering this
opinion. To the extent we deemed necessary for purposes of this opinion, we have
relied upon (i) the statements and representations of officers of the Company as
to factual matters, (ii) the corporate records provided to us by such officers
and (iii) certificates and other documents obtained from public officials. We
have relied as to factual matters on the representations and warranties
contained in the Credit Agreement and we have assumed the completeness and
accuracy of all such representations and warranties as to factual matters.
We have assumed the genuineness of all signatures, the legal capacity of all
individuals who have executed all documents we have reviewed, the authenticity
of all documents submitted to us as originals and the conformity to original
documents of all documents submitted to us as certified, photostatic, reproduced
or conformed copies. We have also assumed that the documents have been duly
authorized, executed and delivered by each of the parties thereto (other than
the Company, solely in respect of authorization of the Credit Agreement and the
Notes under Virginia law as expressly covered in opinion paragraph 2(ii) below)
and are enforceable in accordance with their terms against such parties and that
the execution, delivery and performance of the documents by each of the parties
thereto (other than the Company, solely in respect of Virginia law matters
expressly covered in the opinions set forth in opinion paragraph 2(i) and
opinion paragraph 3 below) does not and will not result in a breach of, or
constitute a default under, any agreement, instrument or other document to which
such party is a party.
In rendering this opinion, our examination of matters of law has been limited
to, and we express no opinion as to the law of any jurisdiction other than, the
laws of the Commonwealth of Virginia.
Based upon the foregoing, and such other documents and matters as we have deemed
necessary and appropriate to render the opinions set forth below, and subject to
the limitations, assumptions and qualifications noted herein, we are of the
opinion that:
1.    The Company is a corporation validly existing in the Commonwealth of
Virginia and has the Virginia corporate power and authority to execute and
deliver the Credit Agreement and the Notes and to perform its obligations
thereunder. Based solely on the Good Standing Certificate, the Company is in
good standing under the laws of the Commonwealth of Virginia.
2.    The execution and delivery of the Credit Agreement and the Notes by the
Company, the performance by the Company of its obligations thereunder and
consummation of the transactions contemplated thereby (i) do not violate the
Governing Documents and (ii) have been duly authorized by all necessary Virginia
corporate action of the Company. The Credit Agreement and each Note have been
duly executed and delivered by the Company.





140



--------------------------------------------------------------------------------



3.    The execution and delivery of the Credit Agreement and the Notes by the
Company, the performance by the Company of its obligations thereunder and
consummation of the transactions contemplated thereby, do not violate any
Virginia law, rule or regulation that we, based on our experience, recognize as
applicable to the Company in a transaction of this type.
4.    No filing with, notice to, or consent, approval, authorization or order of
any governmental authority of the Commonwealth of Virginia is required to be
made or obtained in connection with the execution and delivery of the Credit
Agreement and the Notes by the Company, the performance by the Company of its
obligations thereunder and the consummation of the transactions contemplated
thereby.
We note that the Resolutions authorize borrowings under the Credit Agreement
during calendar years 2012 and 2013 and thereafter until the Board of the
Company adopts subsequent short-term indebtedness financing resolutions. We
express no opinion with regard to any additional Virginia corporate approvals or
consents that may be required to be obtained by the Company in connection with
(i) any borrowings requested by the Company after the calendar years 2012 and
2013 or (ii) the exercise by the Company of its rights under Section 2.05(c) of
the Credit Agreement, and the opinion set forth in opinion paragraph 2(ii) above
is subject in all respects to the foregoing qualifications and exclusions.
We express no opinion regarding compliance with (1) the laws of any municipality
or any local government within any state, (2) antitrust and unfair competition
laws, (3) securities laws and regulations, (4) environmental laws, (5) real
estate zoning or land use laws or regulations, (6) fiduciary duties, (7) pension
and employee benefit laws and regulations, (8) tax laws and regulations, (9)
labor laws and regulations, (10) the USA Patriot Act of 2001 and the rules,
regulations and policies promulgated thereunder and any foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or orders relating thereto or similar laws, rules or regulations or (11)
racketeering or criminal or civil forfeiture laws.
We have assumed for purposes of the opinions given in Paragraph 3 and Paragraph
4 that (i) the Company will obtain all permits and governmental approvals
required in the future, and take all actions similarly required, relevant to
subsequent consummation of the transactions contemplated by the Credit Agreement
and the Notes or performance of the Credit Agreement and the Notes and (ii) all
parties to the Credit Agreement and the Notes will act in accordance with, and
will refrain from taking any action that is forbidden by, the terms and
conditions of the Credit Agreement and the Notes.
We express no opinion as to any accounting, financial or economic matters or the
accuracy as to factual matters of any representation, warranty, data or other
information, whether oral or written, that may have been made by any entity
involved in the transaction described above, whether named herein or otherwise.
The opinions and advice set forth herein are rendered to the Administrative
Agent and the Lenders party to the Credit Agreement and their respective
successors and permitted assigns in





141



--------------------------------------------------------------------------------



accordance with the Credit Agreement (the “Opinion Recipients”) in connection
with the transactions referred to in this letter, are solely for the benefit of
the Opinion Recipients and may not be distributed to or relied upon by any other
person or relied upon by the Opinion Recipients in any other context, or quoted
in whole or in part or otherwise reproduced in any other document, nor is this
letter to be filed with any governmental authority, except that the Opinion
Recipients may disclose this letter to (i) their respective counsel (who may
include a copy of this letter in a closing set relating to the Credit
Agreement), accountants, auditors, other consultants and advisors and (ii)
regulatory agencies having jurisdiction over them. This letter speaks as of the
date hereof and does not purport to address matters which may arise after such
date. We expressly disclaim any obligation to advise you of any changes of law
or facts that may hereafter come or be brought to our attention which would
alter the opinions or advice herein set forth. Finally, our opinions and advice
set forth herein are limited to the matters expressly set forth herein, and no
opinion or advice is implied or may be inferred beyond the matters expressly so
stated.
Very truly yours,











142



--------------------------------------------------------------------------------



Exhibit A
Opinion Certificate
Attached.

















143



--------------------------------------------------------------------------------



EXHIBIT I
Form of Opinion of
Special New York Counsel to the Administrative Agent




May 8, 2012




PNC Bank, National Association, as administrative agent, the fronting banks and
the lenders party to the Credit Agreement defined below


Re:    FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated     and Trans-Allegheny Interstate Line Company


Ladies and Gentlemen:
We have acted as special New York counsel to PNC Bank, National Association,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of May 8, 2012 (the “Credit Agreement”), among FirstEnergy
Transmission, LLC, a Delaware limited liability company (“FET”), American
Transmission Systems, Incorporated, an Ohio corporation (“ATSI”), and
Trans-Allegheny Interstate Line Company, a Maryland and Virginia corporation
(together with FET and ATSI, the “Borrowers”), the Administrative Agent, the
fronting banks party thereto and the Banks party thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined. This opinion letter is being delivered pursuant to Section 3.01(a)(ix)
of the Credit Agreement.
In that connection, we have examined (i) counterparts of the Credit Agreement,
executed by the Borrowers, the Banks, the Administrative Agent and the Fronting
Banks, (ii) a form of the Notes and (iii) the other documents furnished to the
Administrative Agent pursuant to Section 3.01(a) of the Credit Agreement,
including (without limitation) the opinions of (i) Gina K. Gunning, Associate
General Counsel of FE, counsel to the Borrowers, (ii) DLA Piper LLP (US),
special counsel to TrAILCo, (iii) Hunton & Williams LLP, special counsel to
TrAILCo, and (iv) Akin Gump Strauss Hauer & Feld LLP, special counsel to the
Borrowers (such opinions referred to hereinafter, collectively, as the
“Borrowers’ Counsel Opinions”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Banks, the Fronting Banks and the
Administrative Agent has duly executed and delivered, with all necessary power
and authority (corporate and otherwise), the Credit Agreement. We have further
assumed that you have evaluated,





144



--------------------------------------------------------------------------------



and are satisfied with, the creditworthiness of the Borrowers and the business
and financial terms evidenced by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrowers’ Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrowers’ Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined. We note that we do not represent the Borrowers, and accordingly,
are not privy to the nature or character of their business. Accordingly, we have
assumed that the Borrowers are subject only to statutes, rules, regulations,
judgments, orders and other requirements of law generally applicable to
corporations doing business in the State of New York.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
(i)
The Credit Agreement is, and each of the Notes when executed and delivered for
value received will be, the legal, valid and binding obligation of each Borrower
that is a party thereto enforceable against such Borrower in accordance with
their respective terms.

(ii)
While we have not independently considered the matters covered by the Borrowers’
Counsel Opinions to the extent necessary to enable us to express the conclusions
stated therein, each of the Borrowers’ Counsel Opinions and the other documents
furnished to the Administrative Agent pursuant to Section 3.01(a) of the Credit
Agreement are substantially responsive to the corresponding requirements set
forth in Section 3.01(a) of the Credit Agreement pursuant to which the same have
been delivered.

Our opinions are subject to the following qualifications:
(a)
Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally.

(b)
Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

(c)
We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and






145



--------------------------------------------------------------------------------



remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.
(d)
We express no opinion herein as to (i) Section 8.06 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.

(e)
Our opinion in paragraph (i) is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.

(f)
In connection with any provision of the Credit Agreement or the Notes whereby
any Borrower submits to the jurisdiction of any court of competent jurisdiction,
we note the limitations of 28 U.S.C. §§1331 and 1332 on Federal court of
jurisdiction.

This opinion speaks only as of the date hereof, and we expressly disclaim any
responsibility to advise you of any development or circumstance, including
changes of law or fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreement, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or reasonably
knowable by such Person at such time.


Very truly yours,








MEO:kty:mg





146



--------------------------------------------------------------------------------



EXHIBIT J-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated, and Trans-Allegheny Interstate Line Company (collectively, the
“Borrowers”), the Lenders party thereto from time to time, PNC Bank, National
Association, as Administrative Agent, and the LC Fronting Banks party thereto
from time to time.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]





147



--------------------------------------------------------------------------------



EXHIBIT J-2
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated, and Trans-Allegheny Interstate Line Company (collectively, the
“Borrowers”), the Lenders party thereto from time to time, PNC Bank, National
Association, as Administrative Agent, and the LC Fronting Banks party thereto
from time to time.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]





148



--------------------------------------------------------------------------------



EXHIBIT J-3
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated, and Trans-Allegheny Interstate Line Company (collectively, the
“Borrowers”), the Lenders party thereto from time to time, PNC Bank, National
Association, as Administrative Agent, and the LC Fronting Banks party thereto
from time to time.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]





149



--------------------------------------------------------------------------------



EXHIBIT J-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 8, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FirstEnergy Transmission, LLC, American Transmission Systems,
Incorporated, and Trans-Allegheny Interstate Line Company (collectively, the
“Borrowers”), the Lenders party thereto from time to time, PNC Bank, National
Association, as Administrative Agent, and the LC Fronting Banks party thereto
from time to time.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.





150



--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]







151

